             Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 1 of 56




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                       §
    In re:                                                             § Chapter 11
                                                                       §
    SHERIDAN HOLDING COMPANY II, LLC, et al.,1                         § Case No. 19-35198 (MI)
                                                                       §
                                       Debtors.                        § (Joint Administration Requested)
                                                                       §
                                                                       § Re: Docket No. __

                      ORDER (I) SCHEDULING A COMBINED
                    DISCLOSURE STATEMENT APPROVAL AND
               PLAN CONFIRMATION HEARING, (II) CONDITIONALLY
          APPROVING THE DISCLOSURE STATEMENT, (III) ESTABLISHING
           A PLAN AND DISCLOSURE STATEMENT OBJECTION DEADLINE
        AND RELATED PROCEDURES, (IV) APPROVING THE SOLICITATION
            PROCEDURES, (V) APPROVING THE COMBINED NOTICE, AND
      (VI) WAIVING THE REQUIREMENTS THAT THE U.S. TRUSTEE CONVENE
    A MEETING OF CREDITORS AND THE DEBTORS FILE SCHEDULES AND SOFAS


             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) scheduling the Combined

Hearing; (b) conditionally approving the Disclosure Statement; (c) establishing a the Objection

Deadline and approving related procedures; (d) approving the Solicitation Procedures;

(e) approving the form and manner of the Combined Notice; (f) conditionally (i) directing that the

U.S. Trustee not convene a meeting of creditors (the “Creditors’ Meeting”) under section 341(e)

of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), provided




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sheridan Holding Company II, LLC (7040); Sheridan Investment Partners II GP, LLC (8298);
      Sheridan Investment Partners II, L.P. (9405); Sheridan Production Partners II, LLC (8034); Sheridan Production
      Partners II-A, L.P. (8813); Sheridan Production Partners II-B, L.P. (9232); Sheridan Production Partners II-M,
      L.P. (9084); SPP II-B GP, LLC (8554); and SPP II-M GP, LLC (0488). The location of the Debtors’ service
      address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.
2     Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.
       Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 2 of 56




that the Plan is confirmed within seventy-five (75) days of the Petition Date, and (ii) waiving the

requirement that the Debtors file statements of financial affairs and schedules of assets and

liabilities, provided that the Plan is confirmed within seventy-five (75) days of the Petition Date;

and (g) allowing the notice period for the Disclosure Statement and Combined Hearing to run

simultaneously, each as more fully set forth in the Motion; and this Court having jurisdiction over

this matter pursuant to 28 U.S.C. § 1334; and that this Court may enter a final order consistent

with Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is permissible pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief requested in the Motion is in the best interests of the

Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate under

the circumstances and no other notice need be provided; and this Court having reviewed the

Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Hearing”); and this Court having determined that the legal and factual bases

set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The Combined Hearing, at which time this Court will consider, among other things,

final approval of the adequacy of the Disclosure Statement and confirmation of the Plan, shall be

held on October 17, 2019, at [__]:[__] [_].m., prevailing Central Time.

       3.      The Disclosure Statement is conditionally approved and its use in the Debtors

prepetition solicitation of acceptances of the Plan is approved.




                                                  2
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 3 of 56




       4.      Any objections to adequacy of the Disclosure Statement and confirmation of the

Plan shall be filed on or before October 15, 2019, at 4:00 p.m., prevailing Central Time.

       5.      Any brief in support of confirmation of the Plan and reply to any objections shall

be filed on or before October 16, 2019, at 4:00 p.m., prevailing Central Time.

       6.      Any objections to the Disclosure Statement or confirmation of the Plan must:

               a.     be in writing;

               b.     comply with the Bankruptcy Code, the Bankruptcy Rules, and the
                      Bankruptcy Local Rules;

               c.     state the name and address of the objecting party and the amount and nature
                      of the claim or interest beneficially owned by such entity;

               d.     state with particularity the legal and factual basis for such objections, and,
                      if practicable, a proposed modification to the Plan that would resolve such
                      objections; and

               e.     be filed with this Court with proof of service thereof and served upon the
                      Notice Parties so as to be actually received by the Objection Deadline.

       7.      Any objections not satisfying the requirements of this Order shall not be considered

and shall be overruled.

       8.      The form of the Combined Notice, substantially in the form attached hereto as

Exhibit 1, the Publication Notice, substantially in the form attached hereto as Exhibit 2, and the

Opt-Out Form, substantially in the form attached hereto as Exhibit 3, and service thereof, comply

with the requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Bankruptcy Local

Rules and are approved.

       9.      The Opt-Out Deadline is approved.

       10.     The Debtors are authorized to enter into transactions to cause the Publication Notice

to be published in the New York Times and the Houston Chronicle within five business days

following entry of this Order, or as soon as reasonably practicable thereafter, and to make



                                                 3
       Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 4 of 56




reasonable payments required for such publication. The Publication Notice, together with the

Combined Notice provided for in the Motion, is deemed to be sufficient and appropriate under the

circumstances.

        11.      The Voting Record Date and the Voting Deadline are approved.

        12.      The Solicitation Procedures utilized by the Debtors for distribution of the

Solicitation Packages as set forth in the Motion in soliciting acceptances and rejections of the Plan

satisfy the requirements of the Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local

Rules, and any other applicable rules, laws, and regulations, including any applicable registration

requirements under the Securities Act, and any exemptions from registration under Blue Sky

requirements and are approved.

        13.      The Ballot, substantially in the form attached hereto as Exhibit 4, is approved.

        14.      The procedures used for tabulations of votes to accept or reject the Plan as set forth

in the Motion and as provided by the Ballot are approved.

        15.      The Debtors are not required to mail a copy of the Plan or the Disclosure Statement

to Holders of Claims that are unimpaired under, and conclusively presumed to accept, the Plan or

Holders of Claims that do not receive or retain any property under, and conclusively presumed to

reject, the Plan.

        16.      The U.S. Trustee need not and shall not convene a meeting of creditors or equity

Holders pursuant to section 341(e) of the Bankruptcy Code unless the Plan is not confirmed on or

before November 29, 2019, without prejudice to the Debtors’ right to request further extension

thereof.




                                                   4
       Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 5 of 56




       17.     Cause exists to extend the time by which the Debtors must file the Schedules and

SOFAs until November 29, 2019, without prejudice to the Debtors’ rights to request further

extensions thereof.

       18.     Notwithstanding the relief granted in this Order, nothing in this Order, or any action

taken in accordance herewith, shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ or any other party in

interest’s rights to dispute any prepetition claim on any grounds; (c) a promise or requirement to

pay any prepetition claim; (d) an implication or admission that any particular claim is of a type

specified or defined in the Motion or any order granting the relief requested by this Motion; (e) a

request or authorization to assume any prepetition agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (f) a waiver of the Debtors’ or any other party in interest’s rights

under the Bankruptcy Code or any other applicable law.

       19.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

are satisfied by such notice.

       20.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       21.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       22.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Dated: __________, 2019
 Houston, Texas                                      MARVIN ISGUR
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 5
Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 6 of 56




                             Exhibit 1

                         Combined Notice
             Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 7 of 56




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                       §
    In re:                                                             § Chapter 11
                                                                       §
    SHERIDAN HOLDING COMPANY II, LLC, et al.,1                         § Case No. 19-35198 (MI)
                                                                       §
                                       Debtors.                        § (Joint Administration Requested)
                                                                       §

                       NOTICE OF (I) COMMENCEMENT OF
               PREPACKAGED CHAPTER 11 BANKRUPTCY CASES,
                (II) HEARING ON THE DISCLOSURE STATEMENT,
          CONFIRMATION OF THE JOINT PREPACKAGED CHAPTER 11
        PLAN, AND RELATED MATTERS, AND (III) OBJECTION DEADLINES,
    AND SUMMARY OF THE DEBTORS’ JOINT PREPACKAGED CHAPTER 11 PLAN


NOTICE IS HEREBY GIVEN as follows:

        On September 15, 2019 (the “Petition Date”), the above-captioned debtors and debtors in
possession (collectively, the “Debtors”) filed with the United States Bankruptcy Court for the
Southern District of Texas (the “Court”) the Debtors’ Joint Prepackaged Plan of Reorganization
Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. [●]] (as amended, supplemented, or
otherwise modified from time to time, the “Plan”) and proposed disclosure statement [Docket
No. [●]] (as amended, supplemented, or otherwise modified from time to time,
the “Disclosure Statement”) pursuant to sections 1125 and 1126(b) of title 11 of the United States
Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”). Copies of the Plan and the
Disclosure Statement may be obtained upon request of the Debtors’ proposed counsel at the
address specified below and are on file with the Clerk of the Court, 515 Rusk Street, Houston,
Texas 77002, where they are available for review between the hours of 8:00 a.m. to 5:00 p.m.,
prevailing Central Time. The Plan and the Disclosure Statement also are available for inspection
on the Court’s website at www.txs.uscourts.gov or free of charge on the Debtors’ restructuring
website at https://cases.primeclerk.com/SheridanII.2


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sheridan Holding Company II, LLC (7040); Sheridan Investment Partners II GP, LLC (8298);
      Sheridan Investment Partners II, L.P. (9405); Sheridan Production Partners II, LLC (8034); Sheridan Production
      Partners II-A, L.P. (8813); Sheridan Production Partners II-B, L.P. (9232); Sheridan Production Partners II-M,
      L.P. (9084); SPP II-B GP, LLC (8554); and SPP II-M GP, LLC (0488). The location of the Debtors’ service
      address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.
2     Capitalized terms used but not otherwise defined herein have the meanings given to them in the Plan or the
      Disclosure Statement, as applicable. The statements contained herein are summaries of the provisions contained
      in the Plan and Disclosure Statement and do not purport to be precise or complete statements of all the terms and
      provisions of the Plan or documents referred therein. To the extent there is a discrepancy between the terms
       Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 8 of 56




The Plan is a “prepackaged” plan of reorganization. The primary purpose of the Plan is to
implement an equitization of the vast majority of the Debtors’ secured and unsecured debt, or, in
the alternative, an asset sale restructuring. The Debtors believe that any valid alternative to
confirmation of the Plan would result in significant delays, litigation, and additional costs, and, ultimately,
would jeopardize recoveries for holders of allowed claims.

         Hearing on Confirmation of the Plan and the Adequacy of the Disclosure Statement
        A hearing on confirmation of the Plan and the adequacy of the Disclosure Statement
(the “Combined Hearing”) will be held before Marvin Isgur, United States Bankruptcy Judge, in
Room 404 of the United States Bankruptcy Court, 515 Rusk Street Houston, Texas 77002, on
[October 17], 2019, at [●], to consider the adequacy of the Disclosure Statement, any objections
to the Disclosure Statement, confirmation of the Plan, any objections thereto, and any other matter
that may properly come before the Court. Please be advised that the Combined Hearing may be
continued from time to time by the Court or the Debtors without further notice other than by such
adjournment being announced in open court or by a notice of adjournment filed with the Court and
served on other parties entitled to notice.
                                    Information Regarding the Plan

        Voting Record Date. The voting record date was August 13, 2019, which was the date
used for determining which Holders of Claims in Classes 3a, 3b, 3c, 4a, 4b, 4c, 5a, 5b, and 5c were
entitled to vote on the Plan.
        Objections to the Plan.          The deadline for filing objections to the Plan is
[October 15], 2019, at 4:00 p.m., prevailing Central Time.                 Any objections (each,
an “Objection”) to the Plan or the Disclosure Statement must: (a) be in writing; (b) comply with
the Federal Rules of Bankruptcy Procedure and the Bankruptcy Local Rules for the Southern
District of Texas; (c) state the name and address of the objecting party and the amount and nature
of the Claim or Interest beneficially owned by such entity; and (d) state with particularity the legal
and factual basis for such objections, and, if practicable, a proposed modification to the Plan that
would resolve such objections.




    herein and the Plan or Disclosure Statement, the Plan or Disclosure Statement, as applicable, shall govern and
    control. For a more detailed description of the Plan, please refer to the Disclosure Statement.



                                                        2
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 9 of 56




        CRITICAL INFORMATION REGARDING OBJECTING TO THE PLAN

ARTICLE IX OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
INJUNCTION PROVISIONS, AND ARTICLE IX.D CONTAINS A THIRD-PARTY
RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.

ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT (X) ELECT TO OPT OUT
OF THE RELEASES CONTAINED IN ARTICLE IX.D OF THE PLAN; OR (Y) TIMELY
FILE WITH THE BANKRUPTCY COURT ON THE DOCKET OF THE CHAPTER 11
CASES AN OBJECTION TO THE RELEASES CONTAINED IN ARTICLE IX.D OF THE
PLAN THAT IS NOT RESOLVED BEFORE CONFIRMATION WILL BE DEEMED TO
HAVE EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND
COLLECTIVELY CONSENTED TO THE RELEASE AND DISCHARGE OF ALL
CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS AND THE RELEASED
PARTIES.

        Objections must be filed with the Court and served so as to be actually received no later
than October 15, 2019, at 4:00 p.m., prevailing Central Time, by those parties who have filed
a notice of appearance in the Debtors’ chapter 11 cases as well as the following parties:

  Debtors                                   Sheridan Holding Company II, LLC
                                            1360 Post Oak Blvd., Suite 2500
                                            Houston, Texas 77056
                                            Attn: Cheryl S. Phillips

  Proposed Counsel to the Debtors           Kirkland & Ellis LLP
                                            Kirkland & Ellis International LLP
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            Attn: Joshua A. Sussberg, P.C. and
                                            Steven N. Serajeddini

                                            -and -

                                            Kirkland & Ellis LLP
                                            Kirkland & Ellis International LLP
                                            300 North LaSalle
                                            Chicago, Illinois 60654
                                            Attn: Spencer Winters

                                            -and-

                                            Jackson Walker L.L.P.
                                            1401 McKinney Street, Suite 1900
                                            Houston, Texas 77010
                                            Attn: Matthew D. Cavenaugh


                                               3
         Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 10 of 56




     United States Trustee                              Office of the United States Trustee
                                                        for the Southern District of Texas
                                                        515 Rusk Street, Suite 3516
                                                        Houston, Texas 77002
                                                        Attn: Trial Attorney




UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN ACCORDANCE WITH
THIS NOTICE IT MAY NOT BE CONSIDERED BY THE COURT.

AS DESCRIBED BELOW, YOU ARE ADVISED TO CAREFULLY REVIEW AND
CONSIDER THE PLAN, INCLUDING THE DISCHARGE, RELEASE, EXCULPATION,
AND INJUNCTION PROVISIONS, AS YOUR RIGHTS MIGHT BE AFFECTED.

                                          Summary of Plan Treatment

        The following chart summarizes the treatment provided by the Plan to each class of Claims
against and Interests in the Debtors, and indicates the voting status of each class.

                               SUMMARY OF EXPECTED RECOVERIES
                                                                                     Projected         Estimated %
                                                                                     Amount of          Recovery
    Class Claim/Interest               Treatment of Claim/ Interest                   Claims34         Under Plan5
                                  Each Holder of an Allowed Other                       N/A                100%
                                  Secured Claim shall receive, at the
                                  option of the applicable Debtor
                                  (subject to the reasonable consent of
            Other Secured         the Required Consenting Secured
     1                            Lenders), and subject to any applicable
            Claims
                                  intercreditor agreement: (i) payment in
                                  full in Cash of its Allowed Class 1
                                  Claim; (ii) the collateral securing its
                                  Allowed Class 1 Claim;
                                  (iii) Reinstatement of its Allowed

3     The estimated total of Allowed Claims for Classes 3(a), 3(b), 3(c), 4(a), 4(b), and 4(c) assumes a reduction on
      account of each class’s pro-rata share of Allowed Roll-Up DIP Claims (as defined in the Plan).
4     The estimated total of Allowed Claims for Classes 3(a), 3(b), 3(c), 4(a), 4(b), 4(c), 5(a), 5(b), and 5(c) includes
      the principal amount outstanding plus estimated accrued and unpaid interest as of September 13, 2019.
5     The projected recoveries assume the Allowed Claims for Classes 3(a), 3(b), 3(c), 4(a), 4(b), and 4(c) are reduced
      by an amount of the Allowed Roll-Up DIP Claims based on each such class’s pro-rata share of total secured debt.



                                                            4
       Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 11 of 56




                          SUMMARY OF EXPECTED RECOVERIES
                                                                      Projected     Estimated %
                                                                      Amount of      Recovery
Class Claim/Interest           Treatment of Claim/ Interest            Claims34     Under Plan5
                           Class 1 Claim; or (iv) such other
                           treatment rendering its Allowed
                           Class 1 Claim Unimpaired in
                           accordance with section 1124 of the
                           Bankruptcy Code.
                           Each Holder of an Allowed Other               N/A           100%
         Other Priority    Priority Claim shall receive Cash in an
 2
         Claims            amount equal to such Allowed Class 2
                           Claim.
                           On the Effective Date, each Holder of      $52,790,346     55.8%
                           Allowed SIP II RBL Credit Agreement
                           Claims shall receive, in full and final
                           satisfaction of such Claims, its ratable
                           share (measured by reference to the
                           Secured Lender Claim Amount) of:
         SIP II RBL
         Credit            (i)   if the Equitization Restructuring
3(a)
         Agreement         occurs, (A) Tranche C of the Last-Out
         Claims            Exit Facility and (B) the Secured
                           Lender Common Stock Pool; or

                           (ii) if the Asset Sale Restructuring
                           occurs, the Sale Proceeds up to the
                           Allowed amount of such Claims, less
                           the Junior Stakeholder Sale Recovery.
                           On the Effective Date, each Holder of      $7,343,547      55.8%
                           Allowed SPP II-A RBL Credit
                           Agreement Claims shall receive, in full
                           and final satisfaction of such Claims,
                           its ratable share (measured by
                           reference to the Secured Lender Claim
         SPP II-A RBL      Amount) of:
         Credit
3(b)                       (i)   if the Equitization Restructuring
         Agreement
                           occurs, (A) Tranche C of the Last-Out
         Claims
                           Exit Facility and (B) the Secured
                           Lender Common Stock Pool; or

                           (ii) if the Asset Sale Restructuring
                           occurs, the Sale Proceeds up to the
                           Allowed amount of such Claims, less
                           the Junior Stakeholder Sale Recovery.


                                                5
       Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 12 of 56




                       SUMMARY OF EXPECTED RECOVERIES
                                                                   Projected    Estimated %
                                                                   Amount of     Recovery
Class Claim/Interest       Treatment of Claim/ Interest             Claims34    Under Plan5
                      On the Effective Date, each Holder of        $2,738,730      55.8%
                      Allowed SPP II-M RBL Credit
                      Agreement Claims shall receive, in full
                      and final satisfaction of such Claims,
                      its ratable share (measured by
                      reference to the Secured Lender Claim
         SPP II-M RBL Amount) of:
         Credit
3(c)                  (i)     if the Equitization Restructuring
         Agreement
                      occurs, (A) Tranche C of the Last-Out
         Claims
                      Exit Facility and (B) the Secured
                      Lender Common Stock Pool; or

                         (ii) if the Asset Sale Restructuring
                         occurs, the Sale Proceeds up to the
                         Allowed amount of such Claims, less
                         the Junior Stakeholder Sale Recovery.
                         On the Effective Date, each Holder of $438,825,970       55.8%
                         Allowed SIP II Term Loan Credit
                         Agreement Claims shall receive, in full
                         and final satisfaction of such Claims,
                         its ratable share (measured by
                         reference to the Secured Lender Claim
         SIP II Term     Amount) of:
         Loan Credit
4(a)                     (i)   if the Equitization Restructuring
         Agreement
                         occurs, (A) Tranche C of the Last-Out
         Claims
                         Exit Facility and (B) the Secured
                         Lender Common Stock Pool; or

                         (ii) if the Asset Sale Restructuring
                         occurs, the Sale Proceeds up to the
                         Allowed amount of such Claims, less
                         the Junior Stakeholder Sale Recovery.




                                              6
       Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 13 of 56




                        SUMMARY OF EXPECTED RECOVERIES
                                                                    Projected Estimated %
                                                                   Amount of    Recovery
Class Claim/Interest          Treatment of Claim/ Interest          Claims34   Under Plan5
                         On the Effective Date, each Holder of     $61,043,840   55.8%
                         Allowed SPP II-A Term Loan Credit
                         Agreement Claims shall receive, in full
                         and final satisfaction of such Claims,
                         its ratable share (measured by
                         reference to the Secured Lender Claim
                         Amount) of:
         SPP II-A Term
         Loan Credit   (i)   if the Equitization Restructuring
4(b)
         Agreement     occurs, (A) Tranche C of the Last-Out
         Claims        Exit Facility and (B) the Secured
                       Lender Common Stock Pool; or

                       (ii) if the Asset Sale Restructuring
                       occurs, on the Effective Date, the Sale
                       Proceeds up to the Allowed amount of
                       such Claims, less the Junior
                       Stakeholder Sale Recovery.
                       On the Effective Date, each Holder of     $22,766,017     55.8%
                       Allowed SPP II-M Term Loan Credit
                       Agreement Claims shall receive, in full
                       and final satisfaction of such Claims,
                       its ratable share (measured by
                       reference to the Secured Lender Claim
         SPP II-M Term Amount) of:
         Loan Credit
4(c)                   (i)     if the Equitization Restructuring
         Agreement
                       occurs, (A) Tranche C of the Last-Out
         Claims
                       Exit Facility and (B) the Secured
                       Lender Common Stock Pool; or

                         (ii) if the Asset Sale Restructuring
                         occurs, the Sale Proceeds up to the
                         Allowed amount of such Claims, less
                         the Junior Stakeholder Sale Recovery.
                         On the Effective Date, each Holder of $415,998,880       2.6%
         SIP II
                         Allowed SIP II Subordinated Term
         Subordinated
                         Loan Credit Agreement Claims shall
         Term Loan
5(a)                     receive, in full and final satisfaction of
         Credit
                         such Claims, its ratable share
         Agreement
                         (measured by reference to the Allowed
         Claims
                         amount of Sheridan II Subordinated


                                              7
       Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 14 of 56




                        SUMMARY OF EXPECTED RECOVERIES
                                                                      Projected     Estimated %
                                                                      Amount of      Recovery
Class Claim/Interest        Treatment of Claim/ Interest               Claims34     Under Plan5
                         Term Loan Claims) of:

                         (i)   if the Equitization Restructuring
                         occurs, the Junior Stakeholder
                         Equitization Recovery; or

                         (ii) if the Asset Sale Restructuring
                         occurs, the Junior Stakeholder Sale
                         Recovery;

                         provided, however, that each
                         Applicable Affiliate is conclusively
                         deemed to have waived its ratable
                         share of the recovery set forth herein
                         for the benefit of the other Holders of
                         Claims in Class 5(a).
                         On the Effective Date, each Holder of        $57,868,455      2.6%
                         Allowed SPP II-A Subordinated Term
                         Loan Credit Agreement Claims shall
                         receive, in full and final satisfaction of
                         such Claims, its ratable share
                         (measured by reference to the Allowed
                         amount of Sheridan II Subordinated
                         Term Loan Claims) of:
         SPP II-A
                         (i)   if the Equitization Restructuring
         Subordinated
                         occurs, the Junior Stakeholder
         Term Loan
5(b)                     Equitization Recovery; or
         Credit
         Agreement       (ii) if the Asset Sale Restructuring
         Claims          occurs, the Junior Stakeholder Sale
                         Recovery;

                         provided, however, that each
                         Applicable Affiliate is conclusively
                         deemed to have waived its ratable
                         share of the recovery set forth herein
                         for the benefit of the other Holders of
                         Claims in Class 5(b).
         SPP II-M        On the Effective Date, each Holder of        $21,581,763      2.6%
5(c)     Subordinated    Allowed SPP II-M Subordinated Term
         Term Loan       Loan Credit Agreement Claims shall


                                                8
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 15 of 56




                       SUMMARY OF EXPECTED RECOVERIES
                                                                    Projected    Estimated %
                                                                    Amount of     Recovery
Class Claim/Interest     Treatment of Claim/ Interest                Claims34    Under Plan5
      Credit         receive, in full and final satisfaction of
      Agreement      such Claims, its ratable share
      Claims         (measured by reference to the Allowed
                     amount of Sheridan II Subordinated
                     Term Loan Claims) of:

                        (i)   if the Equitization Restructuring
                        occurs, the Junior Stakeholder
                        Equitization Recovery; or

                        (ii) if the Asset Sale Restructuring
                        occurs, the Junior Stakeholder Sale
                        Recovery;

                        provided, however, that each
                        Applicable Affiliate is conclusively
                        deemed to have waived its ratable
                        share of the recovery set forth herein
                        for the benefit of the other Holders of
                        Claims in Class 5(c).
                        Each Holder of an Allowed General           $9,116,319      100%
                        Unsecured Claim shall receive either:
                        (i) Reinstatement of such Allowed
                        General Unsecured Claim pursuant to
                        section 1124 of the Bankruptcy Code;
        General
                        or (ii) payment in full in Cash on
  6     Unsecured
                        (a) the Effective Date, or (b) the date
        Claims
                        due in the ordinary course of business
                        in accordance with the terms and
                        conditions of the particular transaction
                        giving rise to such Allowed General
                        Unsecured Claim.
                        Intercompany Claims shall be, at the           N/A        0% / 100%
                        option of the Reorganized Debtors,
        Intercompany
  7                     either: (i) Reinstated; or (ii) cancelled
        Claims
                        and released without any distribution
                        on account of such Claims.
                        Intercompany Interests shall be, at the        N/A        0% / 100%
        Intercompany    option of the Reorganized Debtors,
  8
        Interests       either: (a) Reinstated; or (b) cancelled
                        and released without any distribution


                                               9
       Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 16 of 56




                         SUMMARY OF EXPECTED RECOVERIES
                                                                         Projected     Estimated %
                                                                         Amount of      Recovery
 Class Claim/Interest           Treatment of Claim/ Interest              Claims34     Under Plan5
                            on account of such Interests.
                            If the Equitization Restructuring               N/A              0%
                            occurs, all Interests will be cancelled,
                            released, and extinguished and will be
                            of no further force or effect, and
                            Holders of Interests will not receive
                            any distribution on account of such
                            Interests.
   9     Interests
                            If the Asset Sale Restructuring occurs,
                            on the Effective Date, each Holder of
                            Interests shall receive, in full and final
                            satisfaction of such Interests, its Pro
                            Rata share of the Interest Holder Sale
                            Recovery.

                       Discharge, Injunctions, Exculpation, and Releases

       Please be advised that the Plan contains certain release, exculpation, and injunction
provisions as follows:

Relevant Definitions

“Exculpated Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors;
(b) each Consenting Stakeholder; (c) any official committees appointed in the Chapter 11 Cases
and each of their respective members; and (d) each current and former Affiliate of each Entity in
clause (a) through the following clause (e); and (e) each Related Party of each Entity in clause (a)
through this clause (e).

“Released Party” means, each of, and in each case in its capacity as such: (a) the Debtors; (b) the
Reorganized Debtors; (c) each Consenting Stakeholder; (d) each Company Party; (e) each
Sheridan II Revolving Lender; (f) each Sheridan II Term Lender; (g) each DIP Lender;
(h) Manager; (i) each Manager Affiliate; (j) each Agent; (k) all Holders of Interests; (l) each Exit
Facility Lender; (m) each current and former Affiliate of each Entity in clause (a) through the
following clause (n); and (n) each Related Party of each Entity in clause (a) through this clause (n);
provided that in each case, an Entity shall not be a Released Party if it: (x) elects to opt out of the
releases contained in Article IX.D of the Plan; or (y) timely files with the Bankruptcy Court on the
docket of the Chapter 11 Cases an objection to the releases contained in Article IX.D of the Plan
that is not resolved before Confirmation; provided, further, that any such Entity shall be identified
by name as a non-Released Party in the Confirmation Order.



                                                  10
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 17 of 56




“Releasing Parties” means, each of, and in each case in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) each Consenting Stakeholder; (d) each Company Party; (e) each
Sheridan II Revolving Lender; (f) each Sheridan II Term Lender; (g) each Sheridan II
Subordinated Term Lender; (h) Manager; (i) each Manager Affiliate; (j) each Agent; (k) all
Holders of Claims; (l) all Holders of Interests; (m) each DIP Lender; (n) each Exit Facility Lender;
(o) each current and former Affiliate of each Entity in clause (a) through the following clause (p);
and (p) each Related Party of each Entity in clause (a) through this clause (p); provided that in
each case, an Entity shall not be a Releasing Party if it: (x) elects to opt out of the releases contained
in Article IX.D of the Plan; or (y) timely files with the Bankruptcy Court on the docket of the
Chapter 11 Cases an objection to the releases contained in Article IX.D of the Plan that is not
resolved before Confirmation; provided, further, that any such Entity shall be identified by name
as a non-Releasing Party in the Confirmation Order.

    A. Discharge of Claims and Termination of Interests.

        Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan, the Confirmation Order, or in any contract, instrument, or
other agreement or document created or entered into pursuant to the Plan, the distributions,
rights, and treatment that are provided in the Plan shall be in complete satisfaction,
discharge, and release, effective as of the Effective Date, of Claims (including any
Intercompany Claims resolved or compromised after the Effective Date by the Reorganized
Debtors), Interests, and Causes of Action of any nature whatsoever, including any interest
accrued on Claims or Interests from and after the Petition Date, whether known or
unknown, against, liabilities of, Liens on, obligations of, rights against, and Interests in, the
Debtors or any of their assets or properties, regardless of whether any property shall have
been distributed or retained pursuant to the Plan on account of such Claims or Interests,
including demands, liabilities, and Causes of Action that arose before the Effective Date, any
liability (including withdrawal liability) to the extent such Claims or Interests relate to
services performed by employees of the Debtors prior to the Effective Date and that arise
from a termination of employment, any contingent or non-contingent liability on account of
representations or warranties issued on or before the Effective Date, and all debts of the kind
specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether
or not: (1) a Proof of Claim based upon such debt or right is Filed or deemed Filed pursuant
to section 501 of the Bankruptcy Code; (2) a Claim or Interest based upon such debt, right,
or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the Holder of
such a Claim or Interest has accepted the Plan. The Confirmation Order shall be a judicial
determination of the discharge of all Claims and Interests subject to the occurrence of the
Effective Date.

    B. Release of Liens.

        Except as otherwise provided in the Exit Facility Documents, the Plan, the
Confirmation Order, or any contract, instrument, release, or other agreement or document
created pursuant to the Plan, on the Effective Date and concurrently with the applicable
distributions made pursuant to the Plan and, in the case of a Secured Claim, satisfaction in
full of the portion of the Secured Claim that is Allowed as of the Effective Date, except for
Other Secured Claims that the Debtors elect to reinstate in accordance with Error! Reference


                                                   11
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 18 of 56




source not found. hereof, all mortgages, deeds of trust, Liens, pledges, or other security
interests against any property of the Estates shall be fully released and discharged, and all
of the right, title, and interest of any Holder of such mortgages, deeds of trust, Liens, pledges,
or other security interests shall revert to the Reorganized Debtors and their successors and
assigns. Any Holder of such Secured Claim (and the applicable agents for such Holder) shall
be authorized and directed, at the sole cost and expense of the Reorganized Debtors, to
release any collateral or other property of any Debtor (including any cash collateral and
possessory collateral) held by such Holder (and the applicable agents for such Holder), and
to take such actions as may be reasonably requested by the Reorganized Debtors to evidence
the release of such Lien, including the execution, delivery, and filing or recording of such
releases. The presentation or filing of the Confirmation Order to or with any federal, state,
provincial, or local agency or department shall constitute good and sufficient evidence of,
but shall not be required to effect, the termination of such Liens.

   C. Releases by the Debtors.

        Notwithstanding anything contained in the Plan to the contrary, pursuant to section
1123(b) of the Bankruptcy Code, in exchange for good and valuable consideration, the
adequacy of which is hereby confirmed, on and after the Effective Date, each Released Party
is deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably, and forever
released and discharged by the Debtors, the Reorganized Debtors, and their Estates, in each
case on behalf of themselves and their respective successors, assigns, and representatives,
and any and all other Entities who may purport to assert any Cause of Action, directly or
derivatively, by, through, for, or because of the foregoing Entities, from any and all Claims
and Causes of Action, including any derivative claims, asserted on behalf of the Debtors,
whether known or unknown, foreseen or unforeseen, matured or unmatured, existing or
hereafter arising, in law, equity, contract, tort or otherwise, that the Debtors, the
Reorganized Debtors, or their Estates would have been legally entitled to assert in their own
right (whether individually or collectively) or on behalf of the Holder of any Claim against,
or Interest in, a Debtor or other Entity, or that any Holder of any Claim against, or Interest
in, a Debtor or other Entity could have asserted on behalf of the Debtors, based on or relating
to, or in any manner arising from, in whole or in part, the Debtors (including the capital
structure, management, ownership, or operation thereof), the assertion or enforcement of
rights and remedies against the Debtors, the Debtors’ in- or out-of-court restructuring
efforts, any Avoidance Actions (but excluding Avoidance Actions brought as counterclaims
or defenses to Claims asserted against the Debtors), intercompany transactions between or
among a Company Party and another Company Party, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, or filing of the RSA, the Disclosure
Statement, the DIP Credit Agreement, the Exit Facilities, the Plan (including, for the
avoidance of doubt, the Plan Supplement), or any Restructuring Transaction, contract,
instrument, release, or other agreement or document (including any legal opinion requested
by any Entity regarding any transaction, contract, instrument, document or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with
the RSA, the Disclosure Statement, the DIP Credit Agreement, or the Plan, the Plan
Supplement, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the issuance


                                               12
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 19 of 56




or distribution of Securities pursuant to the Plan, or the distribution of property under the
Plan or any other related agreement, or upon any other act or omission, transaction,
agreement, event, or other occurrence related or relating to any of the foregoing taking place
on or before the Effective Date. Notwithstanding anything to the contrary in the foregoing,
the releases set forth above do not release any post-Effective Date obligations of any party or
Entity under the Plan, the Confirmation Order, any Restructuring Transaction, or any
document, instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan, including the Exit Facility Documents, or any Claim or
obligation arising under the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each
of the related provisions and definitions contained in the Plan, and further, shall constitute
the Bankruptcy Court’s finding that the Debtor Release is: (a) in exchange for the good and
valuable consideration provided by the Released Parties, including, without limitation, the
Released Parties’ contributions to facilitating the Restructuring and implementing the Plan;
(b) a good faith settlement and compromise of the Claims released by the Debtor Release; (c)
in the best interests of the Debtors and all holders of Claims and Interests; (d) fair, equitable,
and reasonable; (e) given and made after due notice and opportunity for hearing; and (f) a
bar to any of the Debtors, the Reorganized Debtors, or the Debtors’ Estates asserting any
Claim or Cause of Action released pursuant to the Debtor Release.

   D. Releases by Holders of Claims and Interests.

        Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and
after the Effective Date, in exchange for good and valuable consideration, the adequacy of
which is hereby confirmed, each Released Party is, and is deemed to be, hereby conclusively,
absolutely, unconditionally, irrevocably and forever, released and discharged by each
Releasing Party from any and all Causes of Action, whether known or unknown, foreseen or
unforeseen, matured or unmatured, existing or hereafter arising, in law, equity, contract,
tort, or otherwise, including any derivative claims asserted on behalf of the Debtors, that
such Entity would have been legally entitled to assert (whether individually or collectively),
based on or relating to, or in any manner arising from, in whole or in part, the Debtors
(including the capital structure, management, ownership, or operation thereof), the Debtors’
in- or out-of-court restructuring efforts, any Avoidance Actions (but excluding Avoidance
Actions brought as counterclaims or defenses to Claims asserted against the Debtors),
intercompany transactions between or among a Company Party and another Company
Party, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or
filing of the RSA, the Disclosure Statement, the DIP Credit Agreement, the Exit Facilities,
the Plan (including, for the avoidance of doubt, the Plan Supplement), or any Restructuring
Transaction, contract, instrument, release, or other agreement or document (including any
legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released
Party on the Plan or the Confirmation Order in lieu of such legal opinion) relating to any of
the foregoing, created or entered into in connection with the RSA, the Disclosure Statement,
the Plan, the Plan Supplement, before or during the Chapter 11 Cases, the filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the


                                               13
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 20 of 56




administration and implementation of the Plan, including the issuance or distribution of
Securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other related act or omission, transaction, agreement, event,
or other occurrence related or relating to any of the foregoing taking place on or before the
Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release (i) any party of any obligations related to customary banking
products, banking services or other financial accommodations (except as may be expressly
amended or modified by the Plan and the Exit Facility Credit Agreements, or any other
financing document under and as defined therein) or (ii) any post-Effective Date obligations
of any party or Entity under the Plan, the Confirmation Order, any Restructuring
Transaction, or any document, instrument, or agreement (including those set forth in the
Plan Supplement) executed to implement the Plan, including the Exit Facility Documents, or
any Claim or obligation arising under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference
each of the related provisions and definitions contained herein, and, further, shall constitute
the Bankruptcy Court’s finding that the Third-Party Release is: (a) consensual; (b) essential
to the confirmation of the Plan; (c) given in exchange for the good and valuable consideration
provided by the Released Parties; (d) a good faith settlement and compromise of the Claims
released by the Third-Party Release; (e) in the best interests of the Debtors and their Estates;
(f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for
hearing; and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action
released pursuant to the Third-Party Release.

   E. Exculpation.

       Except as otherwise specifically provided in the Plan or the Confirmation Order, no
Exculpated Party shall have or incur liability for, and each Exculpated Party is hereby
released and exculpated from any Cause of Action for any claim related to any act or
omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, filing, or termination of the RSA and
related prepetition transactions, the Disclosure Statement, the Plan, the Plan Supplement, or
any Restructuring Transaction, contract, instrument, release or other agreement or
document (including any legal opinion requested by any Entity regarding any transaction,
contract, instrument, document or other agreement contemplated by the Plan or the reliance
by any Released Party on the Plan or the Confirmation Order in lieu of such legal opinion)
created or entered into before or during the Chapter 11 Cases, any preference, fraudulent
transfer, or other avoidance claim arising pursuant to chapter 5 of the Bankruptcy Code or
other applicable law, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including the
issuance or distribution of Securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date, except for claims related to any act or omission that is determined in a Final Order by
a court of competent jurisdiction to have constituted actual fraud, willful misconduct, or



                                              14
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 21 of 56




gross negligence, but in all respects such Entities shall be entitled to reasonably rely upon
the advice of counsel with respect to their duties and responsibilities pursuant to the Plan.

        The Exculpated Parties and other parties set forth above have, and upon confirmation
of the Plan shall be deemed to have, participated in good faith and in compliance with the
applicable laws with regard to the solicitation of votes and distribution of consideration
pursuant to the Plan and, therefore, are not, and on account of such distributions shall not
be, liable at any time for the violation of any applicable law, rule, or regulation governing
the solicitation of acceptances or rejections of the Plan or such distributions made pursuant
to the Plan.

   F. Injunction.

        Except as otherwise expressly provided in the Plan or the Confirmation Order or for
obligations issued or required to be paid pursuant to the Plan or the Confirmation Order,
all Entities who have held, hold, or may hold Claims or Interests that have been released,
discharged, or are subject to exculpation are permanently enjoined, from and after the
Effective Date, from taking any of the following actions against, as applicable, the Debtors,
the Reorganized Debtors, the Exculpated Parties, or the Released Parties: (1) commencing
or continuing in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such Claims or Interests; (2) enforcing, attaching,
collecting, or recovering by any manner or means any judgment, award, decree, or order
against such Entities on account of or in connection with or with respect to any such Claims
or Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind against such
Entities or the property or the Estates of such Entities on account of or in connection with or
with respect to any such Claims or Interests; (4) asserting any right of setoff, subrogation, or
recoupment of any kind against any obligation due from such Entities or against the property
of such Entities on account of or in connection with or with respect to any such Claims or
Interests unless such Holder has Filed a motion requesting the right to perform such setoff
on or before the Effective Date, and notwithstanding an indication of a Claim or Interest or
otherwise that such Holder asserts, has, or intends to preserve any right of setoff pursuant
to applicable law or otherwise; and (5) commencing or continuing in any manner any action
or other proceeding of any kind on account of or in connection with or with respect to any
such Claims or Interests released or settled pursuant to the Plan.




                                              15
          Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 22 of 56




Houston, Texas
September 15, 2019

/s/ Matthew D. Cavenaugh
Matthew D. Cavenaugh (TX Bar No. 24062656)   Joshua A. Sussberg, P.C. (pro hac vice admission pending)
JACKSON WALKER L.L.P.                        Steven N. Serajeddini (pro hac vice admission pending)
1401 McKinney Street, Suite 1900             KIRKLAND & ELLIS LLP
Houston, Texas 77010                         KIRKLAND & ELLIS INTERNATIONAL LLP
Telephone:      (713) 752-4200               601 Lexington Avenue
Facsimile:      (713) 752-4221               New York, New York 10022
Email:          mcavenaugh@jw.com            Telephone:      (212) 446-4800
                                             Facsimile:      (212) 446-4900
Proposed Co-Counsel to the Debtors           Email:          joshua.sussberg@kirkland.com
and Debtors in Possession                                    steven.serajeddini@kirkland.com

                                             -and-

                                             Spencer A. Winters (pro hac vice admission pending)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone:       (312) 862-2000
                                             Facsimile:       (312) 862-2200
                                             Email:           spencer.winters@kirkland.com

                                             Proposed Co-Counsel to the Debtors
                                             and Debtors in Possession
Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 23 of 56




                              Exhibit 2

                     Proposed Publication Notice
         Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 24 of 56




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                       §
    In re:                                                             § Chapter 11
                                                                       §
    SHERIDAN HOLDING COMPANY II, LLC, et al.,1                         § Case No. 19-35198 (MI)
                                                                       §
                                       Debtors.                        § (Joint Administration Requested)
                                                                       §

          NOTICE OF COMMENCEMENT OF PREPACKAGED CHAPTER 11
       BANKRUPTCY CASES AND HEARING ON THE DISCLOSURE STATEMENT
       AND CONFIRMATION OF THE JOINT PREPACKAGED CHAPTER 11 PLAN


TO:          ALL HOLDERS OF CLAIMS, HOLDERS OF INTERESTS, AND PARTIES IN
             INTEREST IN THE ABOVE-CAPTIONED CHAPTER 11 CASES

        PLEASE TAKE NOTICE THAT on September 15, 2019 (the “Petition Date”), the
above-captioned debtors and debtors in possession (collectively, the “Debtors”) filed with the
United States Bankruptcy Court for the Southern District of Texas (the “Court”) the Debtors’ Joint
Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [Docket
No. [●]] (as amended, supplemented, or otherwise modified from time to time, the “Plan”) and
proposed disclosure statement [Docket No. [●]] (as amended, supplemented, or otherwise
modified from time to time, the “Disclosure Statement”) pursuant to sections 1125 and 1126(b) of
title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”). Copies of
the Plan and the Disclosure Statement may be obtained upon request of the Debtors’ proposed
counsel at the address specified below and are on file with the Clerk of the Court, 515 Rusk Street,
Houston, Texas 77002, where they are available for review between the hours of 8:00 a.m. to 5:00
p.m., prevailing Central Time. The Plan and the Disclosure Statement also are available for
inspection on the Court’s website at www.txs.uscourts.gov or free of charge on the Debtors’
restructuring website at https://cases.primeclerk.com/SheridanII.2



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sheridan Holding Company II, LLC (7040); Sheridan Investment Partners II GP, LLC (8298);
      Sheridan Investment Partners II, L.P. (9405); Sheridan Production Partners II, LLC (8034); Sheridan Production
      Partners II-A, L.P. (8813); Sheridan Production Partners II-B, L.P. (9232); Sheridan Production Partners II-M,
      L.P. (9084); SPP II-B GP, LLC (8554); and SPP II-M GP, LLC (0488). The location of the Debtors’ service
      address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.
2     Capitalized terms used but not otherwise defined herein have the meanings given to them in the Plan or the
      Disclosure Statement, as applicable. The statements contained herein are summaries of the provisions contained
      in the Plan and Disclosure Statement and do not purport to be precise or complete statements of all the terms and
      provisions of the Plan or documents referred therein. To the extent there is a discrepancy between the terms
      herein and the Plan or Disclosure Statement, the Plan or Disclosure Statement, as applicable, shall govern and
      control. For a more detailed description of the Plan, please refer to the Disclosure Statement.
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 25 of 56




        PLEASE TAKE FURTHER NOTICE THAT a hearing (the “Combined Hearing”) will
be held before Marvin Isgur, United States Bankruptcy Judge, in Room 404 of the United States
Bankruptcy Court, 515 Rusk Street Houston, Texas 77002, on October 17, 2019, at [●], to consider
the adequacy of the Disclosure Statement, any objections to the Disclosure Statement,
confirmation of the Plan, any objections thereto, and any other matter that may properly come
before the Court. Please be advised that the Combined Hearing may be continued from time to
time by the Court or the Debtors without further notice other than by such adjournment being
announced in open court or by a notice of adjournment filed with the Court and served on other
parties entitled to notice.
         PLEASE TAKE FURTHER NOTICE THAT objections (each, an “Objection”), if any,
to the Plan or the Disclosure Statement must: (a) be in writing; (b) comply with the Federal Rules
of Bankruptcy Procedure and the of the Bankruptcy Local Rules for the Southern District of Texas;
(c) state the name and address of the objecting party and the amount and nature of the Claim or
Interest beneficially owned by such entity or individual; (d) state with particularity the legal and
factual basis for such objections, and, if practicable, a proposed modification to the Plan that would
resolve such objections; and (e) be filed with the Court (contemporaneously with a proof of
service) and served so as to be actually received no later than [October 15], 2019, at 4:00 p.m.,
prevailing Central Time, by those parties who have a filed a notice of appearance in the Debtors’
chapter 11 cases as well as each of the following parties:
   Debtors                                     Sheridan Holding Company II, LLC
                                               1360 Post Oak Blvd.
                                               Suite 2500
                                               Houston, Texas 77056
                                               Attn: Cheryl S. Phillips

   Proposed Counsel to the Debtors             Kirkland & Ellis LLP
                                               Kirkland & Ellis International LLP
                                               601 Lexington Avenue
                                               New York, New York 10022
                                               Attn: Joshua A. Sussberg, P.C. and
                                               Steven N. Serajeddini

                                               -and -

                                               Kirkland & Ellis LLP
                                               Kirkland & Ellis International LLP
                                               300 North LaSalle
                                               Chicago, Illinois 60654
                                               Attn: Spencer Winters

                                               -and-

                                               Jackson Walker L.L.P.
                                               1401 McKinney Street, Suite 1900
                                               Houston, Texas 77010
                                               Attn: Matthew D. Cavenaugh



                                                  2
     Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 26 of 56




  United States Trustee            Office of the United States Trustee
                                   for the Southern District of Texas
                                   515 Rusk Street, Suite 3516
                                   Houston, Texas 77002
                                   Attn: Trial Attorney


UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN ACCORDANCE WITH
THIS NOTICE IT MAY NOT BE CONSIDERED BY THE COURT.

      CRITICAL INFORMATION REGARDING OBJECTING TO THE PLAN

ARTICLE IX OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
INJUNCTION PROVISIONS, AND ARTICLE IX.D CONTAINS A THIRD-PARTY
RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.

ARTICLE IX OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
INJUNCTION PROVISIONS, AND ARTICLE IX.D CONTAINS A THIRD-PARTY
RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.

ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT (X) ELECT TO OPT OUT
OF THE RELEASES CONTAINED IN ARTICLE IX.D OF THE PLAN; OR (Y) TIMELY
FILE WITH THE BANKRUPTCY COURT ON THE DOCKET OF THE CHAPTER 11
CASES AN OBJECTION TO THE RELEASES CONTAINED IN ARTICLE IX.D OF THE
PLAN THAT IS NOT RESOLVED BEFORE CONFIRMATION WILL BE DEEMED TO
HAVE EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND
COLLECTIVELY CONSENTED TO THE RELEASE AND DISCHARGE OF ALL
CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS AND THE RELEASED
PARTIES.

YOU ARE ADVISED TO CAREFULLY REVIEW AND CONSIDER THE PLAN,
INCLUDING THE DISCHARGE, RELEASE, EXCULPATION, AND INJUNCTION
PROVISIONS IN ARTICLE IX OF THE PLAN, AS YOUR RIGHTS MIGHT BE
AFFECTED.




                                      3
Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 27 of 56




                               Exhibit 3

         Notice of Non-Voting Status and Opportunity to Opt Out
         Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 28 of 56




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                       §
    In re:                                                             §   Chapter 11
                                                                       §
    SHERIDAN HOLDING COMPANY II, LLC, et al.,1                         §   IMPORTANT: No chapter 11 case
                                                                       §   has been commenced as of the date of
                                                                       §   distribution of this notice.
                                                                       §
                                       Debtors.                        §
                                                                       §

                   NOTICE OF (I) NON-VOTING STATUS TO HOLDERS
                  OR POTENTIAL HOLDERS OF UNIMPAIRED CLAIMS
                  CONCLUSIVELY PRESUMED TO ACCEPT THE PLAN
                AND HOLDERS OR POTENTIAL HOLDERS OF IMPAIRED
                CLAIMS CONCLUSIVELY PRESUMED TO REJECT THE
               PLAN, AND (II) OPPORTUNITY FOR HOLDERS OF CLAIMS
             AND INTERESTS TO OPT OUT OF THE THIRD-PARTY RELEASES


        PLEASE TAKE NOTICE THAT on September 15, 2019 (the “Petition Date”), Sheridan
Holding Company II, LLC and its affiliates, as debtors and debtors in possession in the
above-captioned chapter 11 cases (collectively, the “Debtors”) filed with the United States
Bankruptcy Court for the Southern District of Texas (the “Court”) the Debtors’ Joint Prepackaged
Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. [●]] (as
amended, supplemented, or otherwise modified from time to time, the “Plan”) and a related
disclosure statement [Docket No. [●]] (as amended, supplemented, or otherwise modified from
time to time, the “Disclosure Statement”) pursuant to sections 1125 and 1126(b) of title 11 of the
United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”). Copies of the Plan and the
Disclosure Statement may be obtained upon request of the Debtors’ proposed counsel at the
address specified below and are on file with the Clerk of the Court, 515 Rusk Street, Houston,
Texas 77002, where they are available for review between the hours of 8:00 a.m. to 5:00 p.m.,
prevailing Central Time. The Plan and the Disclosure Statement also are available for inspection
on the Court’s website at www.txs.uscourts.gov or free of charge on the Debtors’ restructuring
website at https://cases.primeclerk.com/SheridanII.2


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sheridan Holding Company II, LLC (7040); Sheridan Investment Partners II GP, LLC (8298);
      Sheridan Investment Partners II, L.P. (9405); Sheridan Production Partners II, LLC (8034); Sheridan Production
      Partners II-A, L.P. (8813); Sheridan Production Partners II-B, L.P. (9232); Sheridan Production Partners II-M,
      L.P. (9084); SPP II-B GP, LLC (8554); and SPP II-M GP, LLC (0488). The location of the Debtors’ service
      address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.
2     Capitalized terms used but not otherwise defined herein have the meanings given to them in the Plan or the
      Disclosure Statement, as applicable. The statements contained herein are summaries of the provisions contained
      in the Plan and Disclosure Statement and do not purport to be precise or complete statements of all the terms and
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 29 of 56




        PLEASE TAKE FURTHER NOTICE THAT you are a Holder or potential Holder of a
Claim against or Interest in the Debtors that, due to the nature and treatment of such Claim or
Interest under the Plan, is not entitled to vote on the Plan. Specifically, under the terms of the
Plan, a Holder of a Claim in a Class that is not Impaired under the Plan and, therefore, conclusively
presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code or a Holder
of a Claim in a Class that is Impaired under the Plan and, therefore, conclusively presumed to have
rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code, is not entitled to vote on the
Plan.

        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement, the Plan, or related documents at no additional cost, you should contact
Prime Clerk LLC, the Debtors’ proposed solicitation agent in the chapter 11 cases
(the “Claims and Noticing Agent”), by: (a) visiting the Debtors’ restructuring website at:
https://cases.primeclerk.com/SheridanII; (b) writing to Sheridan Holding Ballot Processing,
c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York,
NY 10165; (c) emailing sheridanballots@PrimeClerk.com; and/or (d) calling the Debtors’
restructuring hotline at 844-232-0772 (domestic toll-free) or 917-942-6394 (international toll).

        Following the commencement of the Chapter 11 Cases, all pleadings filed in the cases
(i) may be inspected at the office of the Clerk of the Bankruptcy Court for the Southern District of
Texas, P.O. Box 61010, Houston, Texas 77208 and (ii) will also be available through the Court’s
electronic case filing system at https://www.txs.uscourts.gov/page/bankruptcy-court using a
PACER password (to obtain a PACER password, go to the PACER website at
http://pacer.psc.uscourts.gov), or on the website maintained by the Claims and Noticing Agent at
https://cases.primeclerk.com/SheridanII.

        PLEASE TAKE FURTHER NOTICE THAT the following provisions are included in
the Plan:

ARTICLE IX OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
INJUNCTION PROVISIONS, AND ARTICLE IX.D CONTAINS THE FOLLOWING
THIRD-PARTY RELEASE (THE “THIRD-PARTY RELEASE”):

        Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and
after the Effective Date, in exchange for good and valuable consideration, the adequacy of
which is hereby confirmed, each Released Party is, and is deemed to be, hereby conclusively,
absolutely, unconditionally, irrevocably and forever, released and discharged by each
Releasing Party from any and all Causes of Action, whether known or unknown, foreseen or
unforeseen, matured or unmatured, existing or hereafter arising, in law, equity, contract,
tort, or otherwise, including any derivative claims asserted on behalf of the Debtors, that
such Entity would have been legally entitled to assert (whether individually or collectively),
based on or relating to, or in any manner arising from, in whole or in part, the Debtors
(including the capital structure, management, ownership, or operation thereof), the Debtors’
in- or out-of-court restructuring efforts, any Avoidance Actions (but excluding Avoidance
Actions brought as counterclaims or defenses to Claims asserted against the Debtors),


   provisions of the Plan or documents referred therein. To the extent there is a discrepancy between the terms
   herein and the Plan or Disclosure Statement, the Plan or Disclosure Statement, as applicable, shall govern and
   control. For a more detailed description of the Plan, please refer to the Disclosure Statement.

                                                       2
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 30 of 56




intercompany transactions between or among a Company Party and another Company
Party, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or
filing of the RSA, the Disclosure Statement, the DIP Credit Agreement, the Exit Facilities,
the Plan (including, for the avoidance of doubt, the Plan Supplement), or any Restructuring
Transaction, contract, instrument, release, or other agreement or document (including any
legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released
Party on the Plan or the Confirmation Order in lieu of such legal opinion) relating to any of
the foregoing, created or entered into in connection with the RSA, the Disclosure Statement,
the Plan, the Plan Supplement, before or during the Chapter 11 Cases, the filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or distribution of
Securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other related act or omission, transaction, agreement, event,
or other occurrence related or relating to any of the foregoing taking place on or before the
Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release (i) any party of any obligations related to customary banking
products, banking services or other financial accommodations (except as may be expressly
amended or modified by the Plan and the Exit Facility Credit Agreements, or any other
financing document under and as defined therein) or (ii) any post-Effective Date obligations
of any party or Entity under the Plan, the Confirmation Order, any Restructuring
Transaction, or any document, instrument, or agreement (including those set forth in the
Plan Supplement) executed to implement the Plan, including the Exit Facility Documents, or
any Claim or obligation arising under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference
each of the related provisions and definitions contained herein, and, further, shall constitute
the Bankruptcy Court’s finding that the Third-Party Release is: (a) consensual; (b) essential
to the confirmation of the Plan; (c) given in exchange for the good and valuable consideration
provided by the Released Parties; (d) a good faith settlement and compromise of the Claims
released by the Third-Party Release; (e) in the best interests of the Debtors and their Estates;
(f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for
hearing; and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action
released pursuant to the Third-Party Release.

Definitions Related to the Third-Party Release under the Plan:
“Released Party” means, each of, and in each case in its capacity as such: (a) the Debtors; (b) the
Reorganized Debtors; (c) each Consenting Stakeholder; (d) each Company Party; (e) each
Sheridan II Revolving Lender; (f) each Sheridan II Term Lender; (g) each DIP Lender;
(h) Manager; (i) each Manager Affiliate; (j) each Agent; (k) all Holders of Interests; (l) each Exit
Facility Lender; (m) each current and former Affiliate of each Entity in clause (a) through the
following clause (n); and (n) each Related Party of each Entity in clause (a) through this clause (n);
provided that in each case, an Entity shall not be a Released Party if it: (x) elects to opt out of the
releases contained in Article IX.D of the Plan; or (y) timely files with the Bankruptcy Court on the
docket of the Chapter 11 Cases an objection to the releases contained in Article IX.D of the Plan
that is not resolved before Confirmation; provided, further, that any such Entity shall be identified
by name as a non-Released Party in the Confirmation Order.

                                                  3
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 31 of 56




“Releasing Parties” means, each of, and in each case in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) each Consenting Stakeholder; (d) each Company Party; (e) each
Sheridan II Revolving Lender; (f) each Sheridan II Term Lender; (g) each Sheridan II
Subordinated Term Lender; (h) Manager; (i) each Manager Affiliate; (j) each Agent; (k) all
Holders of Claims; (l) all Holders of Interests; (m) each DIP Lender; (n) each Exit Facility Lender;
(o) each current and former Affiliate of each Entity in clause (a) through the following clause (p);
and (p) each Related Party of each Entity in clause (a) through this clause (p); provided that in
each case, an Entity shall not be a Releasing Party if it: (x) elects to opt out of the releases contained
in Article IX.D of the Plan; or (y) timely files with the Bankruptcy Court on the docket of the
Chapter 11 Cases an objection to the releases contained in Article IX.D of the Plan that is not
resolved before Confirmation; provided, further, that any such Entity shall be identified by name
as a non-Releasing Party in the Confirmation Order.

                                            *       *       *

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY
AND TO PROVIDE YOU WITH THE ATTACHED OPT-OUT FORM WITH RESPECT
TO THE RELEASES, EXCULPATION, INJUNCTION, AND THIRD-PARTY
RELEASES PROVIDED IN THE PLAN. IF YOU HAVE QUESTIONS WITH RESPECT
TO YOUR RIGHTS UNDER THE PLAN OR ABOUT ANYTHING STATED HEREIN OR
IF YOU WOULD LIKE TO OBTAIN ADDITIONAL INFORMATION, CONTACT THE
CLAIMS AND NOTICING AGENT.




                                                    4
          Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 32 of 56




Houston, Texas
September 15, 2019

/s/ Matthew D. Cavenaugh
Matthew D. Cavenaugh (TX Bar No. 24062656)   Joshua A. Sussberg, P.C. (pro hac vice admission pending)
JACKSON WALKER L.L.P.                        Steven N. Serajeddini (pro hac vice admission pending)
1401 McKinney Street, Suite 1900             KIRKLAND & ELLIS LLP
Houston, Texas 77010                         KIRKLAND & ELLIS INTERNATIONAL LLP
Telephone:      (713) 752-4200               601 Lexington Avenue
Facsimile:      (713) 752-4221               New York, New York 10022
Email:          mcavenaugh@jw.com            Telephone:      (212) 446-4800
                                             Facsimile:      (212) 446-4900
Proposed Co-Counsel to the Debtors           Email:          joshua.sussberg@kirkland.com
and Debtors in Possession                                    steven.serajeddini@kirkland.com

                                             -and-

                                             Spencer A. Winters (pro hac vice admission pending)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone:       (312) 862-2000
                                             Facsimile:       (312) 862-2200
                                             Email:           spencer.winters@kirkland.com

                                             Proposed Co-Counsel to the Debtors
                                             and Debtors in Possession
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 33 of 56




OPTIONAL: RELEASE OPT-OUT FORM

You are receiving this opt out form (the “Opt-Out Form”) because you are or may be a Holder of
a Claim or Interest that is not entitled to vote on the Debtors’ Joint Prepackaged Plan of
Reorganization Pursuant to Chapter 11 of the Bankruptcy Code (as amended, supplemented, or
otherwise modified from time to time, the “Plan”). Holders of Claims and Interests are deemed to
grant the Third-Party Release set forth in the Notice unless a Holder affirmatively opts out or files
an objection to the Third-Party Release with the Court on or before the Plan Objection Deadline.

If you believe you are a Holder of a Claim or Interest with respect to Sheridan Holding
Company II, LLC or its Debtor affiliates and choose to opt out of the Third-Party Release
set forth in Article IX.D of the Plan, you may submit your election to opt-out through one of
the following methods: (i) completing, signing, and returning the Opt-Out Form promptly
via first class mail (or in the enclosed reply envelope provided), overnight courier, or hand
delivery to Sheridan Holding Ballot Processing, c/o Prime Clerk LLC, One Grand Central
Place, 60 East 42nd Street, Suite 1440, New York, NY 10165, or (ii) completing, signing, and
returning      the     Opt-Out      Form     via    the   E-Ballot    portal     located    at
https://cases.primeclerk.com/SheridanII.
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 34 of 56




                               Use of Hard Copy Opt-Out Form.

To ensure that your hard copy Opt-Out Form is counted clearly sign and return your Opt-Out Form
in the enclosed pre-addressed, pre-paid envelope or via first class mail, overnight courier, or hand
delivery to Sheridan Holding Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place,
60 East 42nd Street, Suite 1440, New York, NY 10165.

THIS OPT-OUT FORM MUST BE ACTUALLY RECEIVED BY PRIME CLERK LLC
(THE “CLAIMS AND NOTICING AGENT”) BY OCTOBER 15, 2019, AT 4:00 P.M.
PREVAILING CENTRAL TIME (THE “OPT-OUT DEADLINE”). IF THE OPT-OUT
FORM IS RECEIVED AFTER THE OPT-OUT DEADLINE, IT WILL NOT BE
COUNTED.

Item 1.        Amount of Claim.

The undersigned hereby certifies that, as of August 13, 2019 (the “Voting Record Date”), the
undersigned was the Holder of either (a) Class 1 Other Secured Claims, (b) Class 2 Other Priority
Claims, (c) Class 6 General Unsecured Claims, or (d) Class 9 Interests in the following aggregate
amount (insert amount in box below):


                   Class 1 Other Secured Claims Amount $ _______________

                                                OR

                     Class 2 Other Priority Claims Amount $ ____________

                                                OR

                  Class 6 General Unsecured Claims Amount $ ____________

                                                OR

                             Class 9 Interests ____________ Shares


Item 2.        Important information regarding the Third-Party Release.

Article IX.D of the Plan contains the following Third-Party Release:

        Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and
after the Effective Date, in exchange for good and valuable consideration, the adequacy of
which is hereby confirmed, each Released Party is, and is deemed to be, hereby conclusively,
absolutely, unconditionally, irrevocably and forever, released and discharged by each
Releasing Party from any and all Causes of Action, whether known or unknown, foreseen or
unforeseen, matured or unmatured, existing or hereafter arising, in law, equity, contract,
tort, or otherwise, including any derivative claims asserted on behalf of the Debtors, that
such Entity would have been legally entitled to assert (whether individually or collectively),
based on or relating to, or in any manner arising from, in whole or in part, the Debtors
(including the capital structure, management, ownership, or operation thereof), the Debtors’
                                                 2
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 35 of 56




in- or out-of-court restructuring efforts, any Avoidance Actions (but excluding Avoidance
Actions brought as counterclaims or defenses to Claims asserted against the Debtors),
intercompany transactions between or among a Company Party and another Company
Party, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or
filing of the RSA, the Disclosure Statement, the DIP Credit Agreement, the Exit Facilities,
the Plan (including, for the avoidance of doubt, the Plan Supplement), or any Restructuring
Transaction, contract, instrument, release, or other agreement or document (including any
legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released
Party on the Plan or the Confirmation Order in lieu of such legal opinion) relating to any of
the foregoing, created or entered into in connection with the RSA, the Disclosure Statement,
the Plan, the Plan Supplement, before or during the Chapter 11 Cases, the filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or distribution of
Securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other related act or omission, transaction, agreement, event,
or other occurrence related or relating to any of the foregoing taking place on or before the
Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release (i) any party of any obligations related to customary banking
products, banking services or other financial accommodations (except as may be expressly
amended or modified by the Plan and the Exit Facility Credit Agreements, or any other
financing document under and as defined therein) or (ii) any post-Effective Date obligations
of any party or Entity under the Plan, the Confirmation Order, any Restructuring
Transaction, or any document, instrument, or agreement (including those set forth in the
Plan Supplement) executed to implement the Plan, including the Exit Facility Documents, or
any Claim or obligation arising under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference
each of the related provisions and definitions contained herein, and, further, shall constitute
the Bankruptcy Court’s finding that the Third-Party Release is: (a) consensual; (b) essential
to the confirmation of the Plan; (c) given in exchange for the good and valuable consideration
provided by the Released Parties; (d) a good faith settlement and compromise of the Claims
released by the Third-Party Release; (e) in the best interests of the Debtors and their Estates;
(f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for
hearing; and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action
released pursuant to the Third-Party Release.

Definitions Related to the Debtor Release and the Third-Party Release:

UNDER THE PLAN “RELEASED PARTY” MEANS, EACH OF, AND IN EACH CASE IN ITS
CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE REORGANIZED DEBTORS;
(C) EACH CONSENTING STAKEHOLDER; (D) EACH COMPANY PARTY; (E) EACH
SHERIDAN II REVOLVING LENDER; (F) EACH SHERIDAN II TERM LENDER; (G) EACH
DIP LENDER; (H) MANAGER; (I) EACH MANAGER AFFILIATE; (J) EACH AGENT; (K)
ALL HOLDERS OF INTERESTS; (L) EACH EXIT FACILITY LENDER; (M) EACH
CURRENT AND FORMER AFFILIATE OF EACH ENTITY IN CLAUSE (A) THROUGH THE
FOLLOWING CLAUSE (N); AND (N) EACH RELATED PARTY OF EACH ENTITY IN
CLAUSE (A) THROUGH THIS CLAUSE (N); PROVIDED THAT IN EACH CASE, AN

                                               3
     Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 36 of 56




ENTITY SHALL NOT BE A RELEASED PARTY IF IT: (X) ELECTS TO OPT OUT OF THE
RELEASES CONTAINED IN ARTICLE IX.D OF THE PLAN; OR (Y) TIMELY FILES WITH
THE BANKRUPTCY COURT ON THE DOCKET OF THE CHAPTER 11 CASES AN
OBJECTION TO THE RELEASES CONTAINED IN ARTICLE IX.D OF THE PLAN THAT IS
NOT RESOLVED BEFORE CONFIRMATION; PROVIDED, FURTHER, THAT ANY SUCH
ENTITY SHALL BE IDENTIFIED BY NAME AS A NON-RELEASED PARTY IN THE
CONFIRMATION ORDER.

UNDER THE PLAN “RELEASING PARTIES” MEANS, EACH OF, AND IN EACH CASE IN
ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) THE REORGANIZED DEBTORS;
(C) EACH CONSENTING STAKEHOLDER; (D) EACH COMPANY PARTY; (E) EACH
SHERIDAN II REVOLVING LENDER; (F) EACH SHERIDAN II TERM LENDER; (G) EACH
SHERIDAN II SUBORDINATED TERM LENDER; (H) MANAGER; (I) EACH MANAGER
AFFILIATE; (J) EACH AGENT; (K) ALL HOLDERS OF CLAIMS; (L) ALL HOLDERS OF
INTERESTS; (M) EACH DIP LENDER; (N) EACH EXIT FACILITY LENDER; (O) EACH
CURRENT AND FORMER AFFILIATE OF EACH ENTITY IN CLAUSE (A) THROUGH THE
FOLLOWING CLAUSE (P); AND (P) EACH RELATED PARTY OF EACH ENTITY IN
CLAUSE (A) THROUGH THIS CLAUSE (P); PROVIDED THAT IN EACH CASE, AN
ENTITY SHALL NOT BE A RELEASING PARTY IF IT: (X) ELECTS TO OPT OUT OF THE
RELEASES CONTAINED IN ARTICLE IX.D OF THE PLAN; OR (Y) TIMELY FILES WITH
THE BANKRUPTCY COURT ON THE DOCKET OF THE CHAPTER 11 CASES AN
OBJECTION TO THE RELEASES CONTAINED IN ARTICLE IX.D OF THE PLAN THAT IS
NOT RESOLVED BEFORE CONFIRMATION; PROVIDED, FURTHER, THAT ANY SUCH
ENTITY SHALL BE IDENTIFIED BY NAME AS A NON-RELEASING PARTY IN THE
CONFIRMATION ORDER.

IMPORTANT INFORMATION REGARDING THE RELEASES:

AS A HOLDER OF A CLAIM OR INTEREST, YOU ARE A “RELEASING PARTY” UNDER
THE PLAN AND ARE DEEMED TO PROVIDE THE THIRD-PARTY RELEASE
CONTAINED IN ARTICLE IX.D OF THE PLAN, AS SET FORTH ABOVE. YOU MAY
CHECK THE BOX BELOW TO ELECT NOT TO GRANT THE RELEASE CONTAINED IN
ARTICLE IX.D OF THE PLAN. YOU WILL NOT BE CONSIDERED A “RELEASING
PARTY” UNDER THE PLAN ONLY IF (I) THE COURT DETERMINES THAT YOU HAVE
THE RIGHT TO OPT OUT OF THE RELEASES AND (II) YOU (A) CHECK THE BOX
BELOW AND SUBMIT THE OPT-OUT FORM BY THE OPT-OUT DEADLINE OR (B) FILE
AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN WITH THE COURT
PRIOR TO THE PLAN OBJECTION DEADLINE. THE ELECTION TO WITHHOLD
CONSENT TO GRANT THE THIRD-PARTY RELEASE IS AT YOUR OPTION.

                    By checking this box, you elect to opt out of the Third-Party Releases.

                         USE OF E-BALLOT OPT-OUT FORM

You may submit your Opt-Out Form by electronic, online transmission solely through the
E-Balloting     Portal    found   on    the   Debtors’    case   information     website
(https://cases.primeclerk.com/SheridanII) and following the directions set forth on the
E-Balloting Portal regarding submitting your Opt-Out Form as described more fully below.

   1. Please visit https://cases.primeclerk.com/SheridanII.
                                            4
    Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 37 of 56




  2. Click on the “E-Ballot” section of the Debtors’ website.

  3. Follow the directions to submit your Opt-Out Form. If you choose to submit your
     Opt-Out Form via the E-Balloting Portal, you should not return a hard copy of your
     Opt-Out Form.


IMPORTANT NOTE: YOU WILL NEED THE FOLLOWING INFORMATION TO
RETRIEVE AND SUBMIT YOUR CUSTOMIZED OPT-OUT FORM:

UNIQUE E-BALLOT ID#__________________________________________

“E-BALLOTING” IS THE SOLE MANNER IN WHICH OPT-OUT FORMS MAY BE
DELIVERED VIA ELECTRONIC TRANSMISSION.

OPT-OUT FORMS SUBMITTED BY FACSIMILE OR EMAIL WILL NOT BE
COUNTED.




                                           2
         Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 38 of 56




          Item 3.Certifications.

By signing this paper Opt-Out Form, the undersigned certifies:

    (a) that, as of the Voting Record Date, either: (i) the Entity is the Holder of the Claim
        or Interests set forth in Item 1; or (ii) the Entity is an authorized signatory for an
        Entity that is a Holder of the Claim or Interests set forth in Item 1;

    (b) that the Holder has received a copy of the Notice of (I) Non-Voting Status to Holders
        or Potential Holders of Unimpaired Claims Conclusively Presumed to Accept the
        Plan and Holders or Potential Holders of Impaired Claims Conclusively Presumed
        to Reject the Plan, and (II) Opportunity for Holders of Claims and Interests to Opt
        Out of the Third-Party Releases and that this Opt-Out Form is submitted pursuant
        to the terms and conditions set forth therein;

    (c) that the Entity has submitted the same respective election concerning the releases
        with respect to all Claims or Interests in a single Class set forth in Item 1; and

    (d) that no other Opt-Out Form with respect to the amount(s) of Claims or Interests
        identified in Item 1 have been submitted or, if any other Opt-Out Forms have been
        submitted with respect to such Claims or Interests, then any such earlier Opt-Out
        Forms are hereby revoked.

Name of Holder:
                                                      (Print or Type)
Signature:
Name of
Signatory:
                                                  (If other than Holder)
Title:
Address:




Telephone
Number:
Email:
Date Completed:




                                                  3
   Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 39 of 56




IF YOU WISH TO OPT OUT, PLEASE COMPLETE, SIGN, AND DATE THIS
OPT-OUT FORM AND RETURN PROMPTLY VIA FIRST CLASS MAIL (OR IN THE
REPLY ENVELOPE PROVIDED), OVERNIGHT COURIER OR HAND DELIVERY
TO:
                  Sheridan Holding Ballot Processing
                        c/o Prime Clerk LLC
                       One Grand Central Place
                    60 East 42nd Street, Suite 1440
                        New York, NY 10165




                                    4
Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 40 of 56




                             Exhibit 4

                           Form of Ballot




                                 1
        Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 41 of 56




                                 BALLOT FOR VOTING ON
                    THE DEBTORS’ JOINT PREPACKAGED CHAPTER 11 PLAN1
    IMPORTANT               PLEASE CAREFULLY READ AND FOLLOW THE ENCLOSED
    NOTE:                   INSTRUCTIONS FOR COMPLETING THIS BALLOT (THE “BALLOT”) AND
                            THE DEBTORS’ JOINT PREPACKAGED CHAPTER 11 PLAN (AS AMENDED,
                            SUPPLEMENTED, OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
                            “PLAN”) OF SHERIDAN HOLDING COMPANY II, LLC, ET AL.
                            (THE “COMPANY”) INCLUDED WITH THIS BALLOT BEFORE COMPLETING
                            THIS BALLOT. THIS BALLOT PERMITS YOU TO VOTE ON THE PLAN,
                            WHICH IS SUBJECT TO COURT APPROVAL AND WHICH CONTEMPLATES
                            A       COMPREHENSIVE      RESTRUCTURING       TRANSACTION
                            (THE “TRANSACTION”) UPON THE EMERGENCE OF THE COMPANY FROM
                            CHAPTER 11. THE COMPANY HAS NOT COMMENCED CHAPTER 11 CASES
                            AS OF THE DATE HEREOF.

    DEADLINE:               THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO
                            THAT IT IS ACTUALLY RECEIVED BY PRIME CLERK LLC
                            (THE “CLAIMS AND NOTICING AGENT”) PRIOR TO 5:00 P.M. PREVAILING
                            CENTRAL TIME ON SEPTEMBER 11, 2019 (THE “VOTING DEADLINE”).

    QUESTIONS:              If you have any questions regarding this Ballot, the enclosed voting instructions, the
                            procedures for voting, or need to obtain additional solicitation materials, please
                            contact the Claims and Noticing Agent by emailing sheridanballots@primeclerk.com
                            and reference “Sheridan” in the subject line or at 844-232-0772 (domestic toll-free)
                            or 917-942-6394 (international toll).




1    The anticipated Debtors in the chapter 11 cases, along with the last four digits of each anticipated Debtor’s federal
     tax identification number, include: Sheridan Holding Company II, LLC (7040); Sheridan Investment Partners II
     GP, LLC (8298); Sheridan Investment Partners II, L.P. (9405); Sheridan Production Partners II, LLC (8034);
     Sheridan Production Partners II-A, L.P. (8813); Sheridan Production Partners II-B, L.P. (9232); Sheridan
     Production Partners II-M, L.P. (9084); SPP II-B GP, LLC (8554); and SPP II-M GP, LLC (0488). The location
     of the anticipated Debtors’ service address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.



                                                            1
       Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 42 of 56




    NOTICE:                You have received this Ballot because the Company’s books and records indicate that
                           you are a Holder of an Allowed Claim2 in Class(es) 3(a), 3(b), 3(c), 4(a), 4(b), 4(c),
                           5(a), 5(b), and/or 5(c) (each a “Voting Class” and collectively the “Voting Classes”)
                           as of August 13, 2019 (the “Voting Record Date”) and as set forth in Item 1 of the
                           Ballot. Accordingly, you have the right to execute this Ballot and to vote to accept or
                           reject the Plan on account of those Claims.
                           This Ballot may not be used for any purpose other than for casting votes with respect
                           to the Plan and making certain certifications with respect to the Plan. If you believe
                           you have received this Ballot in error, or if you believe that you have received the
                           wrong Ballot, please contact the Claims and Noticing Agent immediately.
                           You should review the Plan before you vote. You may wish to seek legal advice
                           concerning the proposals related to the Plan.

    TRANSACTION            The Company is soliciting votes to accept or reject the Plan from Holders of Sheridan
    BACKGROUND:            II RBL Claims, Sheridan II Term Loan Claims, and Sheridan II Subordinated Term
                           Loan Claims. The Company may file for protection under Chapter 11 of the
                           Bankruptcy Code in a bankruptcy court of competent jurisdiction (the “Court”) and
                           seek to consummate the Transaction through the chapter 11 bankruptcy process and
                           the Plan. The Company will file the Plan and the related disclosure statement (as
                           amended, supplemented, or otherwise modified from time to time, the “Disclosure
                           Statement”) with the Court. Once completed and returned in accordance with the
                           attached instructions, your vote on the Plan will be counted as set forth herein. A
                           Voting Class will accept the Plan if Holders of at least two-thirds in amount and more
                           than one-half in number of Claims in that Voting Class votes to accept the Plan. The
                           Court may confirm the Plan, which contemplates effecting the Restructuring
                           Transactions, if the Plan otherwise satisfies the requirements of section 1129 of the
                           Bankruptcy Code, and the Plan then would be binding on all Holders of Allowed
                           Claims in the Voting Classes, among others.

    TREATMENT OF           Subject to the terms and conditions of the Plan, you will receive the treatment
    YOUR CLAIMS:           identified in Exhibit A.
                           For additional discussion of your treatment and rights under the Plan, please
                           read the Disclosure Statement and the Plan.




2    Capitalized terms used but not defined herein have the meanings given to them in the Plan.



                                                         2
     Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 43 of 56




VOTING — COMPLETE THIS SECTION
                  The undersigned hereby certifies that, as of the Voting Record Date, the undersigned was
ITEM 1:           the Holder of Claims in the Voting Classes as set forth below (your “Claims”). You may
PRINCIPAL         vote to accept or reject the Plan. You must check the applicable box in the right-hand
AMOUNT            column below to “accept” or “reject” the Plan for each Voting Class in order to have your
OF                vote in that particular Voting Class counted.
CLAIMS
                  Please note that you are voting all of your Claims in each particular Voting Class either to
                  accept or reject the Plan. You may not split your vote in any particular Voting Class. If
                  you do not indicate that you either accept or reject the Plan in each particular Voting Class
                  by checking the applicable box(es) below, your vote in that particular Voting Class will
                  not be counted. If you indicate that you both accept and reject the Plan for a particular
                  Voting Class by checking both boxes below, your vote in that particular Voting Class will
                  not be counted.
                  The Plan, though proposed jointly, constitutes a separate Plan proposed by each Debtor.
                  Accordingly, your vote cast below will be applied in the same manner and in the same
                  amount against each applicable Debtor.

                  The Holder of the Claims in the Voting Classes set forth below votes to (please check one
                  and only one box per applicable Voting Claim):

 Voting Class                  Description                      Amount            Vote to Accept or Reject Plan

                           Classes 3(a), 3(b), and 3(c) (Sheridan II RBL Claims)
                                                                              ACCEPT (VOTE FOR) THE PLAN
Class 3(a)        SIP II RBL Credit Agreement Claims         $____________
                                                                              REJECT (VOTE AGAINST) THE PLAN

                                                                              ACCEPT (VOTE FOR) THE PLAN
Class 3(b)        SPP II-A RBL Credit Agreement Claims       $____________
                                                                              REJECT (VOTE AGAINST) THE PLAN

                  SPP II-M RBL Credit Agreement                               ACCEPT (VOTE FOR) THE PLAN
Class 3(c)                                                   $____________
                  Claims                                                      REJECT (VOTE AGAINST) THE PLAN

                       Classes 4(a), 4(b), and 4(c) (Sheridan II Term Loan Claims)

                  SIP II Term Loan Credit Agreement                           ACCEPT (VOTE FOR) THE PLAN
Class 4(a)                                                   $____________
                  Claims                                                      REJECT (VOTE AGAINST) THE PLAN

                  SPP II-A Term Loan Credit Agreement                         ACCEPT (VOTE FOR) THE PLAN
Class 4(b)                                                   $____________
                  Claims                                                      REJECT (VOTE AGAINST) THE PLAN

                  SPP II-M Term Loan Credit Agreement                         ACCEPT (VOTE FOR) THE PLAN
Class 4(c)                                                   $____________
                  Claims                                                      REJECT (VOTE AGAINST) THE PLAN

                Classes 5(a), 5(b), and 5(c) (Sheridan II Subordinated Term Loan Claims)

                  SIP II Subordinated Term Loan Credit                        ACCEPT (VOTE FOR) THE PLAN
Class 5(a)                                                   $____________
                  Agreement Claims                                            REJECT (VOTE AGAINST) THE PLAN




                                                         3
     Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 44 of 56




 Voting Class                Description                 Amount            Vote to Accept or Reject Plan

                SPP II-A Subordinated Term Loan                        ACCEPT (VOTE FOR) THE PLAN
Class 5(b)                                            $____________
                Credit Agreement Claims                                REJECT (VOTE AGAINST) THE PLAN

                SPP II-M Subordinated Term Loan                        ACCEPT (VOTE FOR) THE PLAN
Class 5(c)                                            $____________
                Credit Agreement Claims                                REJECT (VOTE AGAINST) THE PLAN




                                                  4
  Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 45 of 56



ITEM 2:          Article IX.D of the Plan       provides   for   a   third-party   release
RELEASE          (the “Third-Party Release”):
INFORMATION

                       EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THE
                 PLAN OR THE CONFIRMATION ORDER, ON AND AFTER THE
                 EFFECTIVE DATE, IN EXCHANGE FOR GOOD AND VALUABLE
                 CONSIDERATION, THE ADEQUACY OF WHICH IS HEREBY
                 CONFIRMED, EACH RELEASED PARTY IS, AND IS DEEMED TO BE,
                 HEREBY CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY,
                 IRREVOCABLY AND FOREVER, RELEASED AND DISCHARGED BY
                 EACH RELEASING PARTY FROM ANY AND ALL CAUSES OF ACTION,
                 WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
                 MATURED OR UNMATURED, EXISTING OR HEREAFTER ARISING,
                 IN LAW, EQUITY, CONTRACT, TORT, OR OTHERWISE, INCLUDING
                 ANY DERIVATIVE CLAIMS ASSERTED ON BEHALF OF THE
                 DEBTORS, THAT SUCH ENTITY WOULD HAVE BEEN LEGALLY
                 ENTITLED    TO    ASSERT     (WHETHER   INDIVIDUALLY   OR
                 COLLECTIVELY), BASED ON OR RELATING TO, OR IN ANY MANNER
                 ARISING FROM, IN WHOLE OR IN PART, THE DEBTORS (INCLUDING
                 THE CAPITAL STRUCTURE, MANAGEMENT, OWNERSHIP, OR
                 OPERATION THEREOF), THE DEBTORS’ IN- OR OUT-OF-COURT
                 RESTRUCTURING EFFORTS, ANY AVOIDANCE ACTIONS (BUT
                 EXCLUDING       AVOIDANCE       ACTIONS     BROUGHT     AS
                 COUNTERCLAIMS OR DEFENSES TO CLAIMS ASSERTED AGAINST
                 THE DEBTORS), INTERCOMPANY TRANSACTIONS BETWEEN OR
                 AMONG A COMPANY PARTY AND ANOTHER COMPANY PARTY,
                 THE CHAPTER 11 CASES, THE FORMULATION, PREPARATION,
                 DISSEMINATION, NEGOTIATION, OR FILING OF THE RSA, THE
                 DISCLOSURE STATEMENT, THE DIP CREDIT AGREEMENT, THE
                 EXIT FACILITIES, THE PLAN (INCLUDING, FOR THE AVOIDANCE OF
                 DOUBT, THE PLAN SUPPLEMENT), OR ANY RESTRUCTURING
                 TRANSACTION, CONTRACT, INSTRUMENT, RELEASE, OR OTHER
                 AGREEMENT OR DOCUMENT (INCLUDING ANY LEGAL OPINION
                 REQUESTED BY ANY ENTITY REGARDING ANY TRANSACTION,
                 CONTRACT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT
                 CONTEMPLATED BY THE PLAN OR THE RELIANCE BY ANY
                 RELEASED PARTY ON THE PLAN OR THE CONFIRMATION ORDER
                 IN LIEU OF SUCH LEGAL OPINION) RELATING TO ANY OF THE
                 FOREGOING, CREATED OR ENTERED INTO IN CONNECTION WITH
                 THE RSA, THE DISCLOSURE STATEMENT, THE PLAN, THE PLAN
                 SUPPLEMENT, BEFORE OR DURING THE CHAPTER 11 CASES, THE
                 FILING OF THE CHAPTER 11 CASES, THE PURSUIT OF
                 CONFIRMATION, THE PURSUIT OF CONSUMMATION, THE
                 ADMINISTRATION AND IMPLEMENTATION OF THE PLAN,
                 INCLUDING THE ISSUANCE OR DISTRIBUTION OF SECURITIES
                 PURSUANT TO THE PLAN, OR THE DISTRIBUTION OF PROPERTY
                 UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT, OR
                 UPON ANY OTHER RELATED ACT OR OMISSION, TRANSACTION,
                 AGREEMENT, EVENT, OR OTHER OCCURRENCE RELATED OR
                 RELATING TO ANY OF THE FOREGOING TAKING PLACE ON OR
                 BEFORE THE EFFECTIVE DATE. NOTWITHSTANDING ANYTHING
                 TO THE CONTRARY IN THE FOREGOING, THE RELEASES SET
                                    5
Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 46 of 56



               FORTH ABOVE DO NOT RELEASE (I) ANY PARTY OF ANY
               OBLIGATIONS RELATED TO CUSTOMARY BANKING PRODUCTS,
               BANKING SERVICES OR OTHER FINANCIAL ACCOMMODATIONS
               (EXCEPT AS MAY BE EXPRESSLY AMENDED OR MODIFIED BY THE
               PLAN AND THE EXIT FACILITY CREDIT AGREEMENTS, OR ANY
               OTHER FINANCING DOCUMENT UNDER AND AS DEFINED
               THEREIN) OR (II) ANY POST-EFFECTIVE DATE OBLIGATIONS OF
               ANY PARTY OR ENTITY UNDER THE PLAN, THE CONFIRMATION
               ORDER, ANY RESTRUCTURING TRANSACTION, OR ANY
               DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING THOSE
               SET FORTH IN THE PLAN SUPPLEMENT) EXECUTED TO
               IMPLEMENT THE PLAN, INCLUDING THE EXIT FACILITY
               DOCUMENTS, OR ANY CLAIM OR OBLIGATION ARISING UNDER
               THE PLAN.

                      ENTRY   OF   THE   CONFIRMATION     ORDER     SHALL
               CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL, PURSUANT
               TO BANKRUPTCY RULE 9019, OF THE THIRD-PARTY RELEASE,
               WHICH INCLUDES BY REFERENCE EACH OF THE RELATED
               PROVISIONS AND DEFINITIONS CONTAINED HEREIN, AND,
               FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S
               FINDING THAT THE THIRD-PARTY RELEASE IS: (A) CONSENSUAL;
               (B) ESSENTIAL TO THE CONFIRMATION OF THE PLAN; (C) GIVEN IN
               EXCHANGE FOR THE GOOD AND VALUABLE CONSIDERATION
               PROVIDED BY THE RELEASED PARTIES; (D) A GOOD FAITH
               SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY
               THE THIRD-PARTY RELEASE; (E) IN THE BEST INTERESTS OF THE
               DEBTORS AND THEIR ESTATES; (F) FAIR, EQUITABLE, AND
               REASONABLE; (G) GIVEN AND MADE AFTER DUE NOTICE AND
               OPPORTUNITY FOR HEARING; AND (H) A BAR TO ANY OF THE
               RELEASING PARTIES ASSERTING ANY CLAIM OR CAUSE OF
               ACTION RELEASED PURSUANT TO THE THIRD-PARTY RELEASE.

               IMPORTANT INFORMATION       REGARDING THE THIRD-PARTY
               RELEASE:

               UNDER THE PLAN, “RELEASING PARTIES” MEANS, EACH OF, AND
               IN EACH CASE IN ITS CAPACITY AS SUCH: (A) THE DEBTORS;
               (B) THE REORGANIZED DEBTORS; (C) EACH CONSENTING
               STAKEHOLDER; (D) EACH COMPANY PARTY; (E) EACH SHERIDAN
               II REVOLVING LENDER; (F) EACH SHERIDAN II TERM LENDER; (G)
               EACH SHERIDAN II SUBORDINATED TERM LENDER; (H) MANAGER;
               (I) EACH MANAGER AFFILIATE; (J) EACH AGENT; (K) ALL
               HOLDERS OF CLAIMS; (L) ALL HOLDERS OF INTERESTS; (M) EACH
               DIP LENDER; (N) EACH EXIT FACILITY LENDER; (O) EACH
               CURRENT AND FORMER AFFILIATE OF EACH ENTITY IN
               CLAUSE (A) THROUGH THE FOLLOWING CLAUSE (P); AND
               (P) EACH    RELATED      PARTY    OF   EACH    ENTITY   IN
               CLAUSE (A) THROUGH THIS CLAUSE (P); PROVIDED THAT IN EACH
               CASE, AN ENTITY SHALL NOT BE A RELEASING PARTY IF IT: (X)
               ELECTS TO OPT OUT OF THE RELEASES CONTAINED IN ARTICLE
               IX.D OF THE PLAN; OR (Y) TIMELY FILES WITH THE BANKRUPTCY
               COURT ON THE DOCKET OF THE CHAPTER 11 CASES AN
                                 6
  Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 47 of 56



                 OBJECTION TO THE RELEASES CONTAINED IN ARTICLE IX.D OF
                 THE PLAN THAT IS NOT RESOLVED BEFORE CONFIRMATION;
                 PROVIDED, FURTHER, THAT ANY SUCH ENTITY SHALL BE
                 IDENTIFIED BY NAME AS A NON-RELEASING PARTY IN THE
                 CONFIRMATION ORDER.

                 AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO
                 PROVIDE THE RELEASES CONTAINED IN ARTICLE IX.D OF THE
                 PLAN, AS SET FORTH ABOVE. YOU MAY ELECT NOT TO GRANT
                 THE RELEASES CONTAINED IN ARTICLE IX.D OF THE PLAN ONLY
                 IF YOU (A) CHECK THE BOX BELOW OR (B) TIMELY FILE WITH THE
                 BANKRUPTCY COURT ON THE DOCKET OF THE CHAPTER 11 CASES
                 AN OBJECTION TO THE RELEASES CONTAINED IN ARTICLE IX.D
                 OF THE PLAN THAT IS NOT RESOLVED BEFORE CONFIRMATION.
                 THE ELECTION TO WITHHOLD CONSENT TO GRANT SUCH
                 RELEASE IS AT YOUR OPTION. BY OPTING OUT OF THE RELEASES
                 SET FORTH IN ARTICLE IX.D OF THE PLAN, YOU WILL FOREGO
                 THE BENEFIT OF OBTAINING THE RELEASES SET FORTH IN
                 ARTICLE IX OF THE PLAN IF YOU ARE A RELEASED PARTY IN
                 CONNECTION THEREWITH.

                             The Holder of the Claims identified in Item 1 elects to:



                                   OPT OUT of the Third-Party Release

ITEM 3:
CERTIFICATION,   By signing this Ballot, the undersigned certifies to the Court and the Debtors:
BALLOT
COMPLETION,          (a) that, as of the Voting Record Date, either: (i) the undersigned is the Holder
AND DELIVERY             of the Claims in the Voting Classes as set forth in Item 1; or
INSTRUCTIONS             (ii) the undersigned is an authorized signatory for an Entity that is the
                         Holder of the Claims in the Voting Classes as set forth in Item 1;

                     (b) that the undersigned (or in the case of an authorized signatory, the Holder)
                         has received a copy of the Disclosure Statement and the Solicitation
                         Package and acknowledges that the solicitation is being made pursuant to
                         the terms and conditions set forth therein;

                     (c) that the undersigned has cast the same vote with respect to all Claims in
                         each particular Voting Class; and

                     (d) that no other Ballots with respect to the Claims in the Voting Classes
                         identified in Item 1 have been cast or, if any other Ballots have been cast
                         with respect to such Claims, then any such earlier Ballots voting those
                         Claims are hereby revoked.




                                          7
         Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 48 of 56




BALLOT COMPLETION INFORMATION — COMPLETE THIS SECTION

Name of Holder:


Signature:
Signatory Name (if other
than the Holder):


Title:


Address:


Email Address:


Date Completed:


PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND RETURN IT PROMPTLY. THIS
BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO THAT IT IS ACTUALLY
RECEIVED BY THE CLAIMS AND NOTICING AGENT PRIOR TO THE VOTING DEADLINE.

YOU MAY SUBMIT YOUR BALLOT VIA FIRST CLASS MAIL, OVERNIGHT COURIER, OR
              HAND-DELIVERY TO THE FOLLOWING ADDRESS:

                            Sheridan Holding Ballot Processing,
                                  C/O Prime Clerk LLC,
                                One Grand Central Place,
                                    60 East 42nd Street,
                             Suite 1440, New York, NY 10165

                                           OR

YOU MAY SUBMIT YOUR BALLOT ELECTRONICALLY BY SCANNING A SIGNED COPY
      OF YOUR BALLOT AND E-MAILING YOUR SCANNED BALLOT TO THE
                     FOLLOWING E-MAIL ADDRESS:

                              sheridanballots@primeclerk.com

PLEASE DIRECT ALL VOTING QUESTIONS TO THE CLAIMS AND NOTICING AGENT BY
   E-MAILING SHERIDANBALLOTS@PRIMECLERK.COM OR CALLING 844-232-0772
        (DOMESTIC, TOLL-FREE) OR 917-942-6394 (INTERNATIONAL, TOLL)




                                            8
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 49 of 56



                      Important Information Regarding Releases under the Plan:

The Plan includes the following release provisions:1

Article IX.C: Releases by the Debtors

        Notwithstanding anything contained in the Plan to the contrary, pursuant to section 1123(b)
of the Bankruptcy Code, in exchange for good and valuable consideration, the adequacy of which is
hereby confirmed, on and after the Effective Date, each Released Party is deemed to be, hereby
conclusively, absolutely, unconditionally, irrevocably, and forever released and discharged by the
Debtors, the Reorganized Debtors, and their Estates, in each case on behalf of themselves and their
respective successors, assigns, and representatives, and any and all other Entities who may purport
to assert any Cause of Action, directly or derivatively, by, through, for, or because of the foregoing
Entities, from any and all Claims and Causes of Action, including any derivative claims, asserted on
behalf of the Debtors, whether known or unknown, foreseen or unforeseen, matured or unmatured,
existing or hereafter arising, in law, equity, contract, tort or otherwise, that the Debtors, the
Reorganized Debtors, or their Estates would have been legally entitled to assert in their own right
(whether individually or collectively) or on behalf of the Holder of any Claim against, or Interest in,
a Debtor or other Entity, or that any Holder of any Claim against, or Interest in, a Debtor or other
Entity could have asserted on behalf of the Debtors, based on or relating to, or in any manner arising
from, in whole or in part, the Debtors (including the capital structure, management, ownership, or
operation thereof), the assertion or enforcement of rights and remedies against the Debtors, the
Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions (but excluding Avoidance
Actions brought as counterclaims or defenses to Claims asserted against the Debtors), intercompany
transactions between or among a Company Party and another Company Party, the Chapter 11
Cases, the formulation, preparation, dissemination, negotiation, or filing of the RSA, the Disclosure
Statement, the DIP Credit Agreement, the Exit Facilities, the Plan (including, for the avoidance of
doubt, the Plan Supplement), or any Restructuring Transaction, contract, instrument, release, or
other agreement or document (including any legal opinion requested by any Entity regarding any
transaction, contract, instrument, document or other agreement contemplated by the Plan or the
reliance by any Released Party on the Plan or the Confirmation Order in lieu of such legal opinion)
created or entered into in connection with the RSA, the Disclosure Statement, the DIP Credit
Agreement, or the Plan, the Plan Supplement, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan, or the distribution of
property under the Plan or any other related agreement, or upon any other act or omission,
transaction, agreement, event, or other occurrence related or relating to any of the foregoing taking
place on or before the Effective Date. Notwithstanding anything to the contrary in the foregoing, the
releases set forth above do not release any post-Effective Date obligations of any party or Entity
under the Plan, the Confirmation Order, any Restructuring Transaction, or any document,
instrument, or agreement (including those set forth in the Plan Supplement) executed to implement
the Plan, including the Exit Facility Documents, or any Claim or obligation arising under the Plan.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related
provisions and definitions contained in the Plan, and further, shall constitute the Bankruptcy Court’s

1   The Plan provisions referenced herein are for summary purposes only and do not include all provisions of the
    Plan that may affect your rights. If there is any inconsistency between the provisions set forth herein and the
    Plan, the Plan governs. You should read the Plan before completing this Ballot.



                                                        9
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 50 of 56



finding that the Debtor Release is: (a) in exchange for the good and valuable consideration provided
by the Released Parties, including, without limitation, the Released Parties’ contributions to
facilitating the Restructuring and implementing the Plan; (b) a good faith settlement and compromise
of the Claims released by the Debtor Release; (c) in the best interests of the Debtors and all holders
of Claims and Interests; (d) fair, equitable, and reasonable; (e) given and made after due notice and
opportunity for hearing; and (f) a bar to any of the Debtors, the Reorganized Debtors, or the Debtors’
Estates asserting any Claim or Cause of Action released pursuant to the Debtor Release.

Article IX.D: Releases by Holders of Claims and Interests

        Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and after
the Effective Date, in exchange for good and valuable consideration, the adequacy of which is hereby
confirmed, each Released Party is, and is deemed to be, hereby conclusively, absolutely,
unconditionally, irrevocably and forever, released and discharged by each Releasing Party from any
and all Causes of Action, whether known or unknown, foreseen or unforeseen, matured or
unmatured, existing or hereafter arising, in law, equity, contract, tort, or otherwise, including any
derivative claims asserted on behalf of the Debtors, that such Entity would have been legally entitled
to assert (whether individually or collectively), based on or relating to, or in any manner arising from,
in whole or in part, the Debtors (including the capital structure, management, ownership, or
operation thereof), the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions (but
excluding Avoidance Actions brought as counterclaims or defenses to Claims asserted against the
Debtors), intercompany transactions between or among a Company Party and another Company
Party, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or filing of the
RSA, the Disclosure Statement, the DIP Credit Agreement, the Exit Facilities, the Plan (including,
for the avoidance of doubt, the Plan Supplement), or any Restructuring Transaction, contract,
instrument, release, or other agreement or document (including any legal opinion requested by any
Entity regarding any transaction, contract, instrument, document or other agreement contemplated
by the Plan or the reliance by any Released Party on the Plan or the Confirmation Order in lieu of
such legal opinion) relating to any of the foregoing, created or entered into in connection with the
RSA, the Disclosure Statement, the Plan, the Plan Supplement, before or during the Chapter 11
Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the administration and implementation of the Plan, including the issuance or distribution of
Securities pursuant to the Plan, or the distribution of property under the Plan or any other related
agreement, or upon any other related act or omission, transaction, agreement, event, or other
occurrence related or relating to any of the foregoing taking place on or before the Effective Date.
Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
(i) any party of any obligations related to customary banking products, banking services or other
financial accommodations (except as may be expressly amended or modified by the Plan and the Exit
Facility Credit Agreements, or any other financing document under and as defined therein) or (ii)
any post-Effective Date obligations of any party or Entity under the Plan, the Confirmation Order,
any Restructuring Transaction, or any document, instrument, or agreement (including those set forth
in the Plan Supplement) executed to implement the Plan, including the Exit Facility Documents, or
any Claim or obligation arising under the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the related
provisions and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s
finding that the Third-Party Release is: (a) consensual; (b) essential to the confirmation of the Plan;
(c) given in exchange for the good and valuable consideration provided by the Released Parties; (d)
a good faith settlement and compromise of the Claims released by the Third-Party Release; (e) in the
best interests of the Debtors and their Estates; (f) fair, equitable, and reasonable; (g) given and made


                                                   10
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 51 of 56



after due notice and opportunity for hearing; and (h) a bar to any of the Releasing Parties asserting
any claim or Cause of Action released pursuant to the Third-Party Release.

Article IX.E: Exculpation

        Except as otherwise specifically provided in the Plan or the Confirmation Order, no
Exculpated Party shall have or incur liability for, and each Exculpated Party is hereby released and
exculpated from any Cause of Action for any claim related to any act or omission in connection with,
relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation, dissemination,
negotiation, filing, or termination of the RSA and related prepetition transactions, the Disclosure
Statement, the Plan, the Plan Supplement, or any Restructuring Transaction, contract, instrument,
release or other agreement or document (including any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document or other agreement contemplated by the
Plan or the reliance by any Released Party on the Plan or the Confirmation Order in lieu of such
legal opinion) created or entered into before or during the Chapter 11 Cases, any preference,
fraudulent transfer, or other avoidance claim arising pursuant to chapter 5 of the Bankruptcy Code
or other applicable law, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
of Consummation, the administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement, or upon any other related act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date, except for claims related to any act or
omission that is determined in a Final Order by a court of competent jurisdiction to have constituted
actual fraud, willful misconduct, or gross negligence, but in all respects such Entities shall be entitled
to reasonably rely upon the advice of counsel with respect to their duties and responsibilities pursuant
to the Plan.

        The Exculpated Parties and other parties set forth above have, and upon confirmation of the
Plan shall be deemed to have, participated in good faith and in compliance with the applicable laws
with regard to the solicitation of votes and distribution of consideration pursuant to the Plan and,
therefore, are not, and on account of such distributions shall not be, liable at any time for the violation
of any applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the
Plan or such distributions made pursuant to the Plan.

Article IX.F: Injunction

         Except as otherwise expressly provided in the Plan or the Confirmation Order or for
obligations issued or required to be paid pursuant to the Plan or the Confirmation Order, all Entities
who have held, hold, or may hold Claims or Interests that have been released, discharged, or are
subject to exculpation are permanently enjoined, from and after the Effective Date, from taking any
of the following actions against, as applicable, the Debtors, the Reorganized Debtors, the Exculpated
Parties, or the Released Parties: (1) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to any such Claims or
Interests; (2) enforcing, attaching, collecting, or recovering by any manner or means any judgment,
award, decree, or order against such Entities on account of or in connection with or with respect to
any such Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind
against such Entities or the property or the Estates of such Entities on account of or in connection
with or with respect to any such Claims or Interests; (4) asserting any right of setoff, subrogation, or
recoupment of any kind against any obligation due from such Entities or against the property of such
Entities on account of or in connection with or with respect to any such Claims or Interests unless
such Holder has Filed a motion requesting the right to perform such setoff on or before the Effective
Date, and notwithstanding an indication of a Claim or Interest or otherwise that such Holder asserts,


                                                    11
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 52 of 56



has, or intends to preserve any right of setoff pursuant to applicable law or otherwise; and (5)
commencing or continuing in any manner any action or other proceeding of any kind on account of
or in connection with or with respect to any such Claims or Interests released or settled pursuant to
the Plan.


                             [Remainder of page intentionally left blank]




                                                 12
   Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 53 of 56




INSTRUCTIONS 1.    This Ballot contains voting options with respect to the Plan.
FOR
COMPLETING   2.    To ensure that your vote is counted, this Ballot must be properly completed,
THIS BALLOT:       executed, and delivered by (if applicable) (a) using the enclosed pre-paid, pre-
                   addressed return envelope, (b) via first class mail, overnight courier, or hand
                   delivery to Sheridan Ballot Processing c/o Prime Clerk LLC, One Grand
                   Central Place, 60 East 42nd Street, Suite 1440, New York, New York 10165,
                   or (c) via e-mail to sheridanballots@primeclerk.com, so that this Ballot is
                   actually received by the Claims and Noticing Agent on or before the Voting
                   Deadline, 5:00 p.m. prevailing Central Time on September 11, 2019.

              3.   Any Ballot submitted that is incomplete or illegible, indicates unclear or
                   inconsistent votes with respect to the Plan or is improperly signed and returned
                   will NOT be counted unless the Company otherwise determines.

              4.   To vote, you MUST deliver your completed Ballot (whether via E-Ballot or
                   Paper Ballot) so that it is ACTUALLY RECEIVED by the Claims and
                   Noticing Agent on or before the Voting Deadline by one of the methods
                   described above. The Voting Deadline is 5:00 p.m. prevailing Central Time
                   on September 11, 2019.

              5.   Any Ballot received by the Claims and Noticing Agent after the Voting
                   Deadline will not be counted with respect to acceptance or rejection of the
                   Plan, as applicable, unless the Company otherwise determines. No Ballot may
                   be withdrawn or modified after the Voting Deadline without the Company’s
                   prior consent.

              6.   Delivery of a Ballot reflecting your vote to the Claims and Noticing Agent will
                   be deemed to have occurred only when the Claims and Noticing Agent
                   actually receives your paper Ballot or e-mail attaching a scanned PDF copy of
                   your executed Ballot. In all cases, you should allow sufficient time to assure
                   timely delivery.

              7.   If you deliver multiple Ballots to the Claims and Noticing Agent, ONLY the
                   last properly executed Ballot timely received will be deemed to reflect your
                   intent and will supersede and revoke any prior Ballot(s).

              8.   You must vote all of your Claims in each particular Voting Class either to
                   accept or reject the Plan and may not split your vote. Further, if a Holder has
                   multiple Claims in each of the Voting Classes, the Company may direct the
                   Claims and Noticing Agent to aggregate those Claims for the purpose of
                   counting votes.

              9.   This Ballot does not constitute, and shall not be deemed to be, a Proof of Claim
                   or Interest, or an assertion or admission of a Claim or an Interest, in the
                   Company’s chapter 11 cases.




                                           13
      Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 54 of 56



                        10. You should not rely on any information, representations, or inducements made
                            to obtain an acceptance of the Plan that are other than as set forth, or are
                            inconsistent with, the information contained in the Disclosure Statement, the
                            documents attached to or incorporated in the Disclosure Statement, and the
                            Plan.

                        11. SIGN AND DATE your Ballot.1 In addition, please provide your name and
                            mailing address if it is different from that set forth on the Ballot or if no address
                            is preprinted on the Ballot. Any unsigned Ballot will not be valid; however,
                            for the avoidance of doubt, the scanned signature included on an e-mailed
                            Ballot will be deemed immediately legally valid and effective.

                        12. If your Claim is held in multiple accounts, you may receive more than one
                            Ballot coded for each such account for which your Claims are held. Each
                            Ballot votes only your Claims indicated on that Ballot. Accordingly, complete
                            and return each Ballot you receive.


                           PLEASE DELIVER YOUR BALLOT PROMPTLY!

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING
PROCEDURES, PLEASE CONTACT THE CLAIMS AND NOTICING AGENT BY EMAILING
SHERIDANBALLOTS@PRIMECLERK.COM AND REFERENCE “SHERIDAN” IN THE
SUBJECT LINE, OR BY CALLING 844-232-0772 (DOMESTIC, TOLL-FREE) OR
917-942-6394 (INTERNATIONAL, TOLL)




1   If you are signing a Ballot in your capacity as a trustee, executor, administrator, guardian, attorney-in-fact, or
    officer of a corporation or otherwise acting in a fiduciary or representative capacity, you must indicate such
    capacity when signing and, if required or requested by the Claims and Noticing Agent, the Company, the
    Company’s proposed counsel, or the Court, must submit proper evidence to the requesting party of authority to
    so act on behalf of such Holder.



                                                         14
         Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 55 of 56



                                                       Exhibit A

Subject to the terms and conditions of the Plan, you will receive the following treatment if the Plan is
consummated:

                                 On the Effective Date, each Holder of Allowed SIP II RBL Credit Agreement Claims shall
                                 receive, in full and final satisfaction of such Claims, its ratable share (measured by reference
 Class     SIP II RBL Credit     to the Secured Lender Claim Amount) of: (i) if the Equitization Restructuring occurs, (A)
 3(a)      Agreement Claims      Tranche C of the Last-Out Exit Facility and (B) the Secured Lender Common Stock Pool;
                                 or (ii) if the Asset Sale Restructuring occurs, the Sale Proceeds up to the Allowed amount
                                 of such Claims, less the Junior Stakeholder Sale Recovery.

                                 On the Effective Date, each Holder of Allowed SPP II-A RBL Credit Agreement Claims
                                 shall receive, in full and final satisfaction of such Claims, its ratable share (measured by
 Class     SPP II-A RBL Credit   reference to the Secured Lender Claim Amount) of: (i) if the Equitization Restructuring
 3(b)      Agreement Claims      occurs, (A) Tranche C of the Last-Out Exit Facility and (B) the Secured Lender Common
                                 Stock Pool; or (ii) if the Asset Sale Restructuring occurs, the Sale Proceeds up to the
                                 Allowed amount of such Claims, less the Junior Stakeholder Sale Recovery.

                                 On the Effective Date, each Holder of Allowed SPP II-M RBL Credit Agreement Claims
                                 shall receive, in full and final satisfaction of such Claims, its ratable share (measured by
 Class     SPP II-M RBL Credit   reference to the Secured Lender Claim Amount) of: (i) if the Equitization Restructuring
 3(c)      Agreement Claims      occurs, (A) Tranche C of the Last-Out Exit Facility and (B) the Secured Lender Common
                                 Stock Pool; or (ii) if the Asset Sale Restructuring occurs, the Sale Proceeds up to the
                                 Allowed amount of such Claims, less the Junior Stakeholder Sale Recovery.

                                 On the Effective Date, each Holder of Allowed SIP II Term Loan Credit Agreement Claims
                                 shall receive, in full and final satisfaction of such Claims, its ratable share (measured by
           SIP II Term Loan
 Class                           reference to the Secured Lender Claim Amount) of: (i) if the Equitization Restructuring
           Credit Agreement
 4(a)                            occurs, (A) Tranche C of the Last-Out Exit Facility and (B) the Secured Lender Common
           Claims
                                 Stock Pool; or (ii) if the Asset Sale Restructuring occurs, the Sale Proceeds up to the
                                 Allowed amount of such Claims, less the Junior Stakeholder Sale Recovery.

                                 On the Effective Date, each Holder of Allowed SPP II-A Term Loan Credit Agreement
                                 Claims shall receive, in full and final satisfaction of such Claims, its ratable share (measured
           SPP II-A Term Loan
 Class                           by reference to the Secured Lender Claim Amount) of: (i) if the Equitization Restructuring
           Credit Agreement
 4(b)                            occurs, (A) Tranche C of the Last-Out Exit Facility and (B) the Secured Lender Common
           Claims
                                 Stock Pool; or (ii) if the Asset Sale Restructuring occurs, the Sale Proceeds up to the
                                 Allowed amount of such Claims, less the Junior Stakeholder Sale Recovery.

                                 On the Effective Date, each Holder of Allowed SPP II-M Term Loan Credit Agreement
                                 Claims shall receive, in full and final satisfaction of such Claims, its ratable share (measured
           SPP II-M Term Loan
 Class                           by reference to the Secured Lender Claim Amount) of: (i) if the Equitization Restructuring
           Credit Agreement
 4(c)                            occurs, (A) Tranche C of the Last-Out Exit Facility and (B) the Secured Lender Common
           Claims
                                 Stock Pool; or (ii) if the Asset Sale Restructuring occurs, the Sale Proceeds up to the
                                 Allowed amount of such Claims, less the Junior Stakeholder Sale Recovery.

                                 On the Effective Date, each Holder of Allowed SIP II Subordinated Term Loan Credit
                                 Agreement Claims shall receive, in full and final satisfaction of such Claims, its ratable
                                 share (measured by reference to the Allowed amount of Sheridan II Subordinated Term
           SIP II Subordinated
 Class                           Loan Claims) of: (i) if the Equitization Restructuring occurs, the Junior Stakeholder
           Term Loan Credit
 5(a)                            Equitization Recovery; or (ii) if the Asset Sale Restructuring occurs, the Junior Stakeholder
           Agreement Claims
                                 Sale Recovery; provided, however, that each Applicable Affiliate is conclusively deemed
                                 to have waived its ratable share of the recovery set forth herein for the benefit of the other
                                 Holders of Claims in Class 5(a).
         Case 19-35198 Document 11-1 Filed in TXSB on 09/15/19 Page 56 of 56




                               On the Effective Date, each Holder of Allowed SPP II-A Subordinated Term Loan Credit
                               Agreement Claims shall receive, in full and final satisfaction of such Claims, its ratable
           SPP II-A            share (measured by reference to the Allowed amount of Sheridan II Subordinated Term
 Class     Subordinated Term   Loan Claims) of: (i) if the Equitization Restructuring occurs, the Junior Stakeholder
 5(b)      Loan Credit         Equitization Recovery; or (ii) ifp the Asset Sale Restructuring occurs, the Junior
           Agreement Claims    Stakeholder Sale Recovery; provided, however, that each Applicable Affiliate is
                               conclusively deemed to have waived its ratable share of the recovery set forth herein for the
                               benefit of the other Holders of Claims in Class 5(b).

                               On the Effective Date, each Holder of Allowed SPP II-M Subordinated Term Loan Credit
                               Agreement Claims shall receive, in full and final satisfaction of such Claims, its ratable
           SPP II-M            share (measured by reference to the Allowed amount of Sheridan II Subordinated Term
 Class     Subordinated Term   Loan Claims) of: (i) if the Equitization Restructuring occurs, the Junior Stakeholder
 5(c)      Loan Credit         Equitization Recovery; or (ii) if the Asset Sale Restructuring occurs, the Junior Stakeholder
           Agreement Claims    Sale Recovery; provided, however, that each Applicable Affiliate is conclusively deemed
                               to have waived its ratable share of the recovery set forth herein for the benefit of the other
                               Holders of Claims in Class 5(c).


For additional discussion of your treatment and rights under the Plan, please read the Disclosure
Statement and the Plan.




                                                          2
